                                                                                 1



 1                          IN THE UNITED STATES DISTRICT COURT

 2                               FOR THE DISTRICT OF NEW MEXICO

 3       UNITED STATES OF AMERICA,

 4                                 Plaintiff,

 5                 vs.                   NO:     16-CR-3308 JB

 6       GASPAR LEAL

 7                                 Defendant.

 8

 9                                             VOLUME 1

10                 Transcript of Trial Proceedings before The

11       Honorable James O. Browning, United States District

12       Judge, Albuquerque, Bernalillo County, New Mexico,

13       commencing on July 22, 2019.

14       For the Plaintiff:              Samuel Hurtado
                                         Norman Cairns
15
         For the Defendant:              Jason Bowles
16

17

18

19

20

21

22
                       Jennifer Bean, FAPR, RDR, CRR, RMR, CCR
23                           Certified Realtime Reporter
                             United States Court Reporter
24 l                                  NM CCR #94
                                 333 Lomas, Northwest
25                            Albuquerque, New Mexico 87102

     SANTA FE OFFICE                                                          MAIN OFFICE
     119 East Marcy, Suite 110                                     201 Third NW, Suite 1630
     Santa Fe, NM 87501                                             Albuquerque, NM 87102
     (505) 989-4949                                                            (505) 843-9494
     FAX (505) 820-6349                                                  FAX (505) 843-9492
                                                                              1-800-
                                                                                 800-669-
                                                                                     669-9492
                                                                  e-mail: info@litsupport.com
                                                                2



 1                                  I N D E X

 2       EXAMINATION OF MICHAEL RAMOS

 3                 By Mr. Hurtado                         14

 4                 By Mr. Bowles                          33

 5                 By Mr. Hurtado                         49

 6                 By Mr. Bowles                          58

 7                 By Mr. Hurtado                         64

 8       EXAMINATION OF CONFIDENTIAL INFORMANT

 9                 By Mr. Hurtado                         67

10                 By Mr. Bowles                        103

11                 By Mr. Hurtado                       122

12       REPORTER'S CERTIFICATE                         154

13

14

15

16

17

18

19

20

21

22

23

24 l

25

     SANTA FE OFFICE                                         MAIN OFFICE
     119 East Marcy, Suite 110                    201 Third NW, Suite 1630
     Santa Fe, NM 87501                            Albuquerque, NM 87102
     (505) 989-4949                                           (505) 843-9494
     FAX (505) 820-6349                                 FAX (505) 843-9492
                                                             1-800-
                                                                800-669-
                                                                    669-9492
                                                 e-mail: info@litsupport.com
                                                                                         3



 1                               THE COURT:     All right.   Everyone be seated.

 2       All right.                Mr. Hurtado, do you have an opening

 3       statement on behalf of the Government?

 4                               MR. HURTADO:     Yes, sir, Your Honor.      May it

 5       please the Court.

 6                               THE COURT:     Does anyone wish to invoke the

 7       rule?         Mr. Bowles?

 8                               MR. BOWLES:     Your Honor, I would invoke the

 9       rule, but I don't think there are any other witnesses

10       in the courtroom.

11                               THE COURT:     All right.   Do you wish to have

12       it invoked or you want to --

13                               MR. BOWLES:     I would invoke the rule.

14                               THE COURT:     All right.   It's a rule of law

15       that witnesses may be excluded from the courtroom so

16       that they cannot hear the testimony of other

17       witnesses.                This rule does not apply to parties or

18       expert witnesses.                The rule of exclusion has been

19       invoked in this case and all witnesses to whom the

20       rule applies will be required to remain outside of

21       the courtroom until they are called to testify.

22                               Witnesses excluded from the courtroom

23       should not discuss with other witnesses their

24 l     testimony before they or the other witnesses testify,

25       but they may discuss their testimony with the

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                         4



 1       lawyers.

 2                               All right, Mr. Hurtado, if you have an

 3       opening statement on behalf of the United States.

 4                               MR. HURTADO:     Yes, sir.     May it please the

 5       Court.

 6                               THE COURT:     Mr. Hurtado.

 7                               MR. HURTADO:     Counsel for the defense,

 8       ladies and gentlemen of the jury, good afternoon.

 9       Please allow me to reintroduce myself.                      My name is

10       Samuel Hurtado, and I represent the United States

11       Attorney's Office.                   With me today is my colleague

12       Mr. Norm Cairns.                Joining us at the prosecution table

13       is Mr. Mike Ramos.                   He is an ATF agent and the lead

14       investigator in this case.

15                               This is a case in which all of the evidence

16       to be presented will point squarely in the direction

17       of one man, the defendant, Mr. Gaspar Leal.                      As you

18       now know, the defendant is charged with conspiracy

19       and distributing methamphetamine.

20                               The background to this case began in May of

21       2016.         In May of 2016, the ATF initiated a criminal

22       investigation of the defendant.                      The ATF decided to

23       use one of its long-time confidential informants to

24 l     help in the ATF's investigation of the defendant.

25                               A confidential informant is a person who

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                   5



 1       supplies information to the police about criminal

 2       activity.                In this case, the ATF decided to use a

 3       confidential informant in an undercover capacity to

 4       investigate the defendant in this case.                In May of

 5       2016, the ATF learned that the defendant was

 6       self-employed as a barber.                So what the ATF decided

 7       to do was instruct the confidential informant to

 8       place a phone call to the defendant for the purpose

 9       of scheduling an appointment for a haircut.

10                               The confidential informant did as he was

11       instructed by the ATF.                The confidential informant

12       called the defendant and scheduled an appointment for

13       a haircut.                A couple of days later, defendant called

14       the confidential informant and invited the

15       confidential informant to his apartment for the

16       haircut appointment.                There at the defendant's

17       apartment, the confidential informant for the first

18       time met with the defendant in person in a

19       face-to-face capacity.

20                               A couple of months later, in July of 2016,

21       the defendant ended up in jail.                On July 21, 2016,

22       the defendant, from jail, made a phone call to the

23       confidential informant in an attempt to set up a drug

24 l     deal with the confidential informant.                During that

25       phone call, the defendant suggested to the

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                   6



 1       confidential informant that he, the confidential

 2       informant, should reach out to this drug dealer that

 3       the defendant knew.

 4                               A few days later, on July 4, 2016, and

 5       again from jail, this time accompanied by another

 6       inmate at the jail, the defendant placed a phone call

 7       to the confidential informant, again with the purpose

 8       of setting up a drug deal with the confidential

 9       informant.                This time the defendant suggested another

10       drug dealer for the confidential informant to call.

11       The defendant suggested that the confidential

12       informant call a drug dealer named Daniel Carmona.

13       The defendant gave drug dealer Daniel Carmona's phone

14       number to the confidential informant and instructed

15       the confidential informant to call drug dealer

16       Carmona for the purpose of buying methamphetamine.

17                               The confidential informant did as he was

18       instructed.                The confidential informant on July 25,

19       2016, placed a phone call to drug dealer Daniel

20       Carmona.                Daniel Carmona agreed to sell 2 ounces of

21       methamphetamine to the confidential informant.                   The

22       confidential informant and Daniel Carmona agreed to

23       meet later that same day, July 25, 2016.

24 l                             So the confidential informant, with the

25       authorization of the ATF, went out to meet with

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                   7



 1       Daniel Carmona.                The confidential informant was

 2       accompanied by an ATF undercover agent, and together

 3       the confidential informant and the ATF undercover

 4       agent purchased 2 ounces of methamphetamine from

 5       Daniel Carmona.

 6                               Several days later, on August 3, 2016, the

 7       confidential informant again called Daniel Carmona

 8       with the intention of buying 2 ounces

 9       methamphetamine.                Daniel Carmona again agreed to sell

10       2 ounces to the confidential informant.                Once again

11       the confidential informant, again accompanied by the

12       ATF undercover agent, met with Daniel Carmona.                  Once

13       Daniel Carmona produced to the undercover agent 2

14       ounces of methamphetamine, the ATF converged on the

15       scene and placed Daniel Carmona under arrest.

16                               The prosecution intends to present evidence

17       that will show that the drug deals between Daniel

18       Carmona, the confidential informant, and the ATF

19       undercover agent could not have occurred without the

20       assistance of the defendant, Mr. Gaspar Leal,

21       providing drug dealer Daniel Carmona's phone number

22       to the confidential informant in this case.

23                               The United States intends to present

24 l     different forms of evidence throughout this trial.

25       You will have the opportunity to review the drug

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                   8



 1       exhibits that were seized in connection with this

 2       case.         Those drug exhibits include the

 3       methamphetamine that Daniel Carmona sold to the

 4       confidential informant and the undercover agent on

 5       July 25, 2016.                It also includes the methamphetamine

 6       that Daniel Carmona sold to the confidential

 7       informant and the ATF undercover agent on August 3,

 8       2016.

 9                               You will also have the opportunity to

10       listen to recorded jail calls that were made from the

11       defendant to the confidential informant with the

12       purpose of setting up a drug deal.                You will also

13       have the opportunity to listen to the testimony of

14       the eyewitnesses in this case, which include the ATF

15       agents who conducted this investigation.

16                               You will hear first from Special Agent Mike

17       Ramos, the lead investigator in this case.                He will

18       provide you with some of the background that you will

19       need to understand this case and how this

20       investigation came to be.

21                               You will also hear from the ATF undercover

22       agent who participated in the undercover deal with

23       the confidential informant on July 25 and August 3

24 l     with Daniel Carmona.

25                               You will also hear from another ATF agent

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                      9



 1       named Jovianne Demas.                Agent Demas deposited money in

 2       the defendant's jail account when he was locked up.

 3       What you will learn is that it is common practice for

 4       drug dealers to expect some form of payment in

 5       exchange for setting up a drug deal like the kind

 6       that occurred in this case.

 7                               You will also have the opportunity to

 8       listen to the testimony of the confidential informant

 9       himself.                I will not be referring -- the prosecution

10       will not be referring to the confidential informant

11       by name.                Given the nature of the work that the

12       confidential informant does for a living, the

13       prosecution will not use his real name.                Instead, the

14       prosecution will refer to him as confidential

15       informant.

16                               The confidential informant is from Chicago.

17       He has worked with the ATF since approximately

18       October of 2012.                Since October of 2012, the ATF has

19       paid the confidential informant approximately

20       $125,550.                And just to clarify, that is over the

21       course of seven years.                For the confidential

22       informant's' work in this particular case throughout

23       the summer of 2016, the confidential informant was

24 l     paid $13,500.                The confidential informant has a prior

25       conviction from 2012 for DWI.                He's also been

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                      10



 1       arrested for driving on a suspended or a revoked

 2       license.

 3                               The ATF will explain to you why it uses

 4       confidential informants in investigations of this

 5       type.         It is anticipated that the ATF will explain to

 6       you that confidential informants play a vital role in

 7       investigations of this type.

 8                               At the end of the prosecution's

 9       case-in-chief, my colleague, Mr. Cairns, will return

10       to address you during what's called the closing

11       argument phase of the trial.                  During the closing

12       arguments, Mr. Cairns will review with you all of the

13       evidence that the United States, the prosecution, has

14       presented you to convince you beyond a reasonable

15       doubt that the defendant is guilty of the claims

16       charged.

17                               Ladies and gentlemen, at this early stage

18       of the trial, I submit to you that based on the

19       evidence that the prosecution will present, the

20       defendant -- you will be able to find that he is

21       guilty beyond a reasonable doubt.                  Thank you.

22                               THE COURT:    Thank you, Mr. Hurtado.

23                               Mr. Bowles, do you have an opening

24 l     statement for Mr. Leal?

25                               MR. BOWLES:    Yes, Your Honor.   Thank you.

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                     11



 1                               THE COURT:    Mr. Bowles.

 2                               MR. BOWLES:    Thank you, Judge, Counsel.

 3                               Ladies and gentlemen, good afternoon.         I

 4       think you're going to find that by the end of this

 5       trial that the Government successfully did create and

 6       set up two drug transactions and they did accomplish

 7       what they set out to do and they got the drugs.                       And

 8       we're not going to contest that.                    You're going to see

 9       these.           They did drug deals.

10                               These drug deals, though, they did with

11       Daniel Carmona.                And one of the important things I

12       ask you to consider when you go through this trial is

13       everything they did to set up these transactions,

14       everything they did with it, it all involved somebody

15       else.         And I'll get to the point involving Mr. Leal.

16                               But the point of the transfer of the

17       drugs -- and the charge is distribution and

18       conspiracy to distribute -- and the judge is going to

19       instruct you on what distribution means.                    And it's

20       common sense.                You distribute by giving somebody

21       something else.                There is an instruction on that.

22                               Mr. Leal wasn't involved in any of that.

23       He wasn't there on the two transactions, he didn't

24 l     distribute the drugs.                  That was Daniel Carmona that

25       did that.                And you're going to also hear these calls,

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                    12



 1       and I ask you, please, to listen to them closely and

 2       to pay close attention to them, because they're all

 3       going to involve other people.                They're going to

 4       involve a man named Jose, and there is going to be

 5       some other people the confidential informant talks

 6       to.       But the only thing you're going to find that

 7       Mr. Leal will have done is give him a name.

 8                               Now, you heard he's in jail, and he's in

 9       jail with another individual, I think you're going to

10       hear evidence, a man named Mr. Arreola.                 You're going

11       to hear these drugs are somebody else's.                   They're not

12       Mr. Leal's.                I believe you'll hear evidence to that

13       effect.            And Mr. Arreola is in jail and these calls

14       are being made and the confidential informant is

15       setting up with the agent to do deals with Daniel

16       Carmona.                It's not involving Mr. Leal.   He's not

17       going to be present.                He's not going to be

18       distributing.

19                               You're also going to hear that to do that,

20       to get these drugs -- and they use this confidential

21       informant; you'll hear about him; you'll see him

22       testify.                He's been doing this since 2012.     And what

23       he does, he goes across -- he's here and he comes in

24 l     and they pay him a bunch of money, and he gets with

25       people to set up deals.                And you heard and I'm going

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    13



 1       to ask him on the stand and see what he says.                      But

 2       you heard the Government prosecutor tell you he's

 3       made $125,000 over the past seven years working for

 4       the Government.                Pretty good pay.     And what he does

 5       for that money is, he goes around and he sets up

 6       these deals.                That's his job.     And I think you're

 7       going to hear when he talks about it on the stand, he

 8       buys cars with it, pays for his expenses.                   So that's

 9       his role.                That's what he does.

10                               And it worked.   They paid him.    But what it

11       worked for was to get drugs from Mr. Carmona.                      And

12       again, as I said in voir dire, I asked you to pay

13       close attention to Judge Browning's instructions.

14       And Judge Browning is going to give you the law at

15       the end of the case, and he's going to define for you

16       what it means to distribute narcotics and what it

17       means to be involved in that, to participate, to

18       actively assist in that process, to conspire, and all

19       those terms.                He's going to define all those.        And at

20       the end, there is a conspiracy between Mr. Carmona

21       and the confidential informant, and those -- the

22       agent shows up and they do two deals.                   But it's

23       involving those individuals.

24 l                             And at the end of this case, based on the

25       evidence that you're going to hear and the law that

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                         14



 1       Judge Browning is going to give you, I ask you to

 2       find Mr. Leal not guilty of the charges.

 3                               THE COURT:     All right.     Thank you,

 4       Mr. Bowles.

 5                               Mr. Hurtado, does the Government have its

 6       first witness or evidence?

 7                               MR. HURTADO:     Yes, sir, Your Honor.        The

 8       United States calls Mr. Mike Ramos.

 9                               THE COURT:     Mr. Ramos, if you'll come up

10       and stand next to the witness box, before you're

11       seated, Ms. Bevel will swear you in.

12                                            MICHAEL RAMOS,

13                 after having been first duly sworn under oath,

14                 was questioned, and testified as follows:

15                               THE COURT:     Mr. Ramos.     Mr. Hurtado.

16                               MR. HURTADO:     Yes, sir.

17                               THE WITNESS:     Good afternoon, Your Honor.

18                                       DIRECT EXAMINATION

19       BY MR. HURTADO:

20                 Q.            Sir, please tell us your name.

21                 A.            Michael Ramos.

22                 Q.            Where do you work?

23                 A.            I'm a special agent with the Bureau of

24 l     Alcohol, Tobacco, Firearms and Explosives.

25                 Q.            Is that also known as the ATF?

     SANTA FE OFFICE                                                                    MAIN OFFICE
     119 East Marcy, Suite 110                                               201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                       Albuquerque, NM 87102
     (505) 989-4949                                                                      (505) 843-9494
     FAX (505) 820-6349                                                            FAX (505) 843-9492
                                                                                        1-800-
                                                                                           800-669-
                                                                                               669-9492
                                                                            e-mail: info@litsupport.com
                                                                                  15



 1                 A.            Yes.

 2                 Q.            For those members of the jury who may not

 3       be familiar with the ATF, can you tell us what the

 4       ATF is?

 5                 A.            We're a federal agency that -- we

 6       investigate federal violations involving firearms,

 7       narcotics, arson, explosive laws.

 8                 Q.            And what is a special agent?

 9                 A.            We're a criminal investigator for the

10       agency.

11                 Q.            As a law enforcement officer?

12                 A.            Correct.

13                 Q.            How long have you been an ATF agent?

14                 A.            It will be 17 years next month.

15                 Q.            Where are you assigned?

16                 A.            Currently in the Maryville, Indiana, field

17       office, just outside of Chicago.

18                 Q.            Are you familiar with an investigation that

19       took place here in Albuquerque by the ATF in 2016?

20                 A.            Yes, sir.

21                 Q.            In 2016, did you have occasion to work with

22       a confidential informant in an investigation that the

23       ATF was conducting?

24 l               A.            Yes, sir.

25                 Q.            And what was your relationship to this

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                    16



 1       confidential informant?

 2                 A.            I was the confidential informant's primary

 3       handler.                So I had day-to-day interactions with the

 4       confidential informant.

 5                 Q.            Does that mean you supervised the

 6       informant?

 7                 A.            Yes, sir.

 8                 Q.            Can you tell the members of the jury what a

 9       confidential informant is?

10                 A.            A confidential informant is an individual

11       that works on our behalf.                  We direct them into

12       neighborhoods to find us individuals that we're

13       interested in investigating.

14                 Q.            To clarify, a confidential informant is not

15       a law enforcement officer; is that correct?

16                 A.            That's correct.

17                 Q.            Does not carry a badge?

18                 A.            No, sir.

19                 Q.            Or a gun?

20                 A.            No, he does not.

21                 Q.            Or ATF-issued credentials of any sort?

22                 A.            Correct.

23                 Q.            Why does the ATF use a confidential

24 l     informant as opposed to, say, yourself, an ATF agent,

25       to go out and work the streets?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   17



 1                 A.            Simply put, confidential informants -- they

 2       can relate to individuals that we want to investigate

 3       better than we can.                 Our job is to affect violent

 4       crime in the communities that we work and live in,

 5       and confidential informants are necessary for us to

 6       do that.

 7                 Q.            With respect for the confidential informant

 8       in this case, do you pay him?

 9                 A.            Yes, sir.

10                 Q.            How long has this confidential informant

11       been working for the ATF?

12                 A.            Since October of 2012.

13                 Q.            Can you tell the members of the jury how

14       much the confidential informant has been paid since

15       October of 2012?

16                 A.            Since October of 2012, the confidential

17       informant has been paid approximately $125,550.

18                 Q.            Now, that sounds like a lot of money, but

19       if you were to break it down since October 2012 to

20       now, about how much does that come out to per year?

21                 A.            About $17,900 a year.

22                 Q.            Is it customary for the ATF to pay

23       confidential informants?

24 l               A.            Yes, sir.

25                 Q.            With respect to the confidential informant

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    18



 1       in this case, have you in the past, first of all,

 2       worked with him because you're his handler; correct?

 3                 A.            Correct.

 4                 Q.            Have you found him to be reliable, in your

 5       experience?

 6                 A.            Yes.

 7                 Q.            Accurate?

 8                 A.            Yes.

 9                 Q.            Complete?

10                 A.            Yes, sir.

11                 Q.            Has the ATF corroborated the information

12       that the confidential informant has supplied you in

13       the past?

14                 A.            Yes, sir, we have.

15                 Q.            Have you ever provided him with any

16       instructions that he needs to follow before you put

17       him out to work on the streets?

18                 A.            Yes, sir, we do.

19                 Q.            Tell us about that.

20                 A.            We advise the informants not to engage in

21       illegal activity, drug use.                   The informants are

22       searched before and after every transaction that we

23       do with the informants.

24 l               Q.            Just to clarify the word "transaction," are

25       you talking about drug deals?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    19



 1                 A.            Drug deals, firearms transactions,

 2       controlled purchases, as we call them.

 3                 Q.            Undercover deals?

 4                 A.            Correct.

 5                 Q.            And why do you search them before and after

 6       these deals?

 7                 A.            We want to maintain the integrity of the

 8       investigation.                We search the informants for

 9       excessive monies, contraband, firearms, narcotics,

10       paraphernalia.

11                 Q.            With respect to the confidential informant

12       in this investigation, have you ever found him to be

13       in possession of large sums of money or drugs or any

14       other contraband?

15                 A.            No, sir.

16                 Q.            To your knowledge, has he ever been

17       reprimanded by the ATF for any operations he's

18       conducted?

19                 A.            No, not to my knowledge.

20                 Q.            Have you ever known the confidential

21       informant in this case to use drugs and/or alcohol?

22                 A.            No, sir.

23                 Q.            Have you ever known him to be under the

24 l     influence of drugs or alcohol during an operation?

25                 A.            No, sir.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    20



 1                 Q.            If he were under the influence of drugs or

 2       alcohol on an operation, what would you do as his

 3       handler?

 4                 A.            We would not move forward with that

 5       transaction, first off.

 6                 Q.            Anything else?   I didn't know if I was

 7       interrupting you.

 8                 A.            No.

 9                 Q.            Now, I want to direct your attention to the

10       investigation in this case.                Can you tell the jury

11       more or less how this investigation came to be?                      For

12       example, how is it that the confidential informant

13       came to have contact with the defendant, Mr. Leal?

14                 A.            Mr. Leal was passing out business cards in

15       the city of Albuquerque.                 It was -- he was -- he had

16       business cards that he was a mobile barber.                   He

17       actually gave one of those business cards to -- at

18       the time, he was an ATF task force officer.                   He was

19       an Albuquerque Police Department officer at the time,

20       assigned to ATF.                That task force officer gave that

21       business card to me, and I instructed the informant

22       to give Mr. Leal a call to go get a haircut and to

23       see if Mr. Leal was engaged in any sort of criminal

24 l     activity.

25                 Q.            Did the confidential informant follow your

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                 21



 1       instruction?

 2                 A.            Yes, he did.

 3                 Q.            Did he make contact with Mr. Leal, the

 4       defendant?

 5                 A.            He did.

 6                 Q.            And what happened?

 7                 A.            They arranged for a haircut that occurred

 8       at the apartment of Mr. Leal.

 9                 Q.            Did the confidential informant actually go

10       through and follow up by visiting Mr. Leal at his

11       apartment?

12                 A.            Yes, sir.

13                 Q.            Are you aware of the confidential informant

14       continuing this investigation in July of 2016?

15                 A.            Yes, sir, I am.

16                 Q.            And by the way, as you are participating in

17       this investigation and conducting this investigation,

18       are you having regular contact with the confidential

19       informant?

20                 A.            Multiple times a day.

21                 Q.            Multiple times a day?

22                 A.            Yes.

23                 Q.            Would it be accurate to say that the

24 l     confidential informant is or has to act under your

25       authorization at all times?

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                   22



 1                 A.            Yes, sir.

 2                 Q.            To your knowledge, did he ever do anything

 3       that was outside of your knowledge or your

 4       authorization?

 5                 A.            Not to my knowledge.

 6                 Q.            Did the confidential informant have contact

 7       with the defendant, Mr. Leal, in July of 2016?

 8                 A.            Yes, sir.

 9                 Q.            Listen very carefully to my next question.

10       In July of 2016, did the confidential informant have

11       any discussions with the defendant about drugs?

12                 A.            Yes, sir.

13                 Q.            Do you know where the defendant, Mr. Leal,

14       was in July of 2016?

15                 A.            He was in a correctional facility in the

16       state of New Mexico.

17                 Q.            Now, you as the case agent, what did you

18       decide to do with respect to the confidential

19       informant's participation in this case?

20                 A.            We decided to follow through with arranging

21       a narcotics transaction based on the phone number

22       that was provided by Mr. Leal to the confidential

23       informant.

24 l               Q.            So that was a lot of information, so let's

25       go back and flesh out some more detail.                You

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    23



 1       indicated that Mr. Leal was in jail; correct?

 2                 A.            Yes, sir.

 3                 Q.            So who made the initial contact?

 4                 A.            Mr. Leal made the initial contact with the

 5       informant.

 6                 Q.            And tell us for what purpose.

 7                 A.            To arrange a narcotic --

 8                               MR. BOWLES:    Object to form.   I'm sorry,

 9       Your Honor.                Object to that question.

10                               THE COURT:    Overruled.

11                               MR. BOWLES:    Speculation.

12                               THE COURT:    Well, I think he can answer it.

13       Overruled.

14       BY MR. HURTADO:

15                 Q.            Agent, why did Mr. Leal, the defendant,

16       call the confidential informant from jail?

17                 A.            To arrange a narcotics transaction.

18                 Q.            Okay.   Now, as the case agent, I imagine

19       you've had the opportunity to review the phone calls

20       that were made in connection to this case?

21                 A.            Yes, sir.

22                 Q.            Based on your training and experience, how

23       certain are you that Mr. Leal was arranging a drug

24 l     deal with the confidential informant, as opposed to

25       something else?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                       24



 1                               MR. BOWLES:        And Your Honor, I'm going to

 2       object.            Speculation, lack of foundation.

 3                               THE COURT:     Well, I'll let you deal with

 4       this on cross as to how he knows.                      But I'll allow him

 5       to testify.                   Overruled.

 6       BY MR. HURTADO:

 7                 Q.            Sir, can you answer that question, or did

 8       you want me to repeat the question?

 9                 A.            I can answer it.

10                 Q.            Go ahead.

11                 A.            We were very certain that it was a

12       narcotics transaction about to occur.

13                 Q.            And just to clarify one point, you yourself

14       did not have any personal contact with the defendant,

15       Mr. Leal; correct?

16                 A.            Never.

17                 Q.            You never interacted with him face-to-face?

18                 A.            No, sir.

19                 Q.            You never spoke with him on the phone;

20       correct?

21                 A.            No.

22                 Q.            Anytime the confidential informant had

23       contact with Mr. Leal, did you make sure to review

24 l     those contacts?

25                 A.            Yes, sir.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                   25



 1                 Q.            And are the contacts that the confidential

 2       informant recorded in any way?

 3                 A.            They were all recorded.

 4                 Q.            And please tell us how that works.   Go into

 5       a little bit more detail.

 6                 A.            They were recorded because I put an app on

 7       the informant's phone which automatically records

 8       incoming and outgoing phone calls and text messages.

 9                 Q.            Is there any way for that confidential

10       informant to in any way delete or tamper with the

11       recording once it's been made?

12                 A.            No, sir.   The phone calls are on a server.

13       It's protected with the user name and password and

14       it's controlled by the ATF.

15                 Q.            Specifically is it controlled by you?

16                 A.            Correct.

17                 Q.            Is there any way that confidential

18       informant can have access to those recorded calls?

19                 A.            There is no way.

20                 Q.            Again, you've listened to the phone calls.

21       When you listened to those phone calls, was there

22       ever anything that indicated to you that Mr. Leal,

23       the defendant, did not know what he was doing?                    For

24 l     example, did he ever express that he was confused

25       about what it was that the confidential informant

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    26



 1       wanted?

 2                 A.            No, sir.

 3                 Q.            Were there ever any occasions where the

 4       defendant expressed any reservations about

 5       interacting with the confidential informant?

 6                 A.            No.

 7                 Q.            Were there ever any occasions when the

 8       defendant may have said things such as, "Please leave

 9       me alone.                Go away.    I don't want to work with you.

10       Please leave"?

11                 A.            No.   All of the phone calls were incoming

12       to the confidential informant.

13                 Q.            Why is that noteworthy?    Why should the

14       jury appreciate that?

15                 A.            Because Mr. Leal was arranging a

16       transaction.                  He was the one calling our informant.

17       We were not calling him.

18                 Q.            In other words, he was initiating that

19       contact?

20                 A.            That's correct.

21                 Q.            If the defendant, Mr. Leal, had, in fact,

22       been saying to your confidential informant to leave

23       him alone, what would you have done?

24 l               A.            We would have left him alone.

25                 Q.            Are there other criminal targets in

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   27



 1       Albuquerque that you could have focused on?

 2                 A.            Yes, sir.

 3                 Q.            So based on the phone calls that Mr. Leal

 4       made for the confidential informant in July of 2016,

 5       what happened?

 6                 A.            A narcotics investigation was initiated

 7       with Daniel Carmona.

 8                 Q.            And who is Daniel Carmona?

 9                 A.            He is a drug dealer in the city of

10       Albuquerque.

11                 Q.            Did the defendant, Mr. Leal, ever make

12       reference to the name Daniel Carmona?

13                 A.            No, I believe they referred to him as

14       Primo.

15                 Q.            Primo.     Do you know whether the

16       confidential informant also knew Daniel Carmona as

17       Primo?

18                 A.            Correct.

19                 Q.            Based on -- first of all, let me ask you

20       this.          Did the defendant, Mr. Leal, provide Daniel

21       Carmona's phone number to the confidential informant?

22                 A.            Yes, he did.

23                 Q.            And based on that information, what did the

24 l     confidential informant do?

25                 A.            Placed a phone call to Daniel.

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    28



 1                 Q.            Was Daniel Carmona responsive?

 2                 A.            Yes.

 3                 Q.            What did Daniel Carmona do or say?

 4                 A.            He ultimately sold us crystal

 5       methamphetamine.

 6                 Q.            Sold who crystal methamphetamine?

 7                 A.            The confidential informant and an ATF

 8       undercover agent.

 9                 Q.            And when was this?

10                 A.            On July 25, 2016, and August 3, 2016.

11                 Q.            You indicated that the confidential

12       informant was accompanied by an ATF undercover agent?

13                 A.            Yes, sir.

14                 Q.            Why did you use an undercover agent to go

15       conduct the drug deal with the confidential

16       informant?                In other words, why not just let the

17       confidential informant go off and do the drug deal

18       with Daniel Carmona on his own?

19                 A.            Our goal with many investigations is to try

20       to insert an ATF undercover agent into the

21       investigation.                 It's primarily for the safety of the

22       confidential informant.

23                 Q.            And on that date, July 25, 2016, were the

24 l     confidential informant and ATF undercover agent

25       successful in buying methamphetamine --

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    29



 1                 A.            Yes, they were.

 2                 Q.            -- from Daniel Carmona?

 3                 A.            Yes, sir, they were.

 4                 Q.            Would you happen to have the particulars as

 5       far as how much methamphetamine was sold?

 6                 A.            Yes, sir.

 7                 Q.            How much was it?

 8                 A.            Approximately 2 ounces of crystal

 9       methamphetamine.

10                 Q.            Do you know whether the confidential

11       informant or the ATF agent paid Daniel Carmona money

12       for this?

13                 A.            He did.

14                 Q.            Do you know how much it was?

15                 A.            I believe it was $1,100.   $550 per ounce.

16                 Q.            And is that a standard price for 2 ounces

17       of methamphetamine here in Albuquerque?

18                 A.            Fair price.

19                 Q.            Tell us, you said there were two deals, one

20       in August of 2016; is that correct?

21                 A.            Yes, sir.

22                 Q.            Tell the jury what happened on that

23       occasion.

24 l               A.            The transaction occurred on August 3, 2016.

25       Again, the transaction was set for approximately 2

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  30



 1       ounces of crystal methamphetamine, and the plan was

 2       to arrest Daniel Carmona after the transaction was

 3       concluded.

 4                 Q.            And what was the setup like?   Was it again

 5       a confidential informant and an ATF undercover agent

 6       buying the drugs from Daniel Carmona?

 7                 A.            Yes, sir.   Everything was recorded between

 8       the confidential informant and Daniel Carmona.

 9                 Q.            And on August 3, 2016, did Daniel Carmona,

10       in fact, show up to the scene of the drug deal with

11       additional methamphetamine?

12                 A.            Yes, sir, he did.

13                 Q.            How much was it?

14                 A.            Approximately 2 ounces.

15                 Q.            And how much did you guys pay this time?

16                 A.            That I don't recall, but -- I don't recall

17       the price on that one.                I don't know if he gave us

18       another price since we were a return customer.

19                 Q.            Actually, I believe you stated you placed

20       him under arrest that day.

21                 A.            Yes, sir.

22                 Q.            So you indicated that you placed

23       Mr. Carmona under arrest on August 3, 2016.                 Why did

24 l     you not place him under arrest after the first drug

25       deal on July 25, 2016?                In other words, why did you

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                 31



 1       wait for another drug deal to occur on August 3,

 2       2016?

 3                 A.            August 3, 2016, is when we were wrapping up

 4       our investigation, our time in Albuquerque.                If we

 5       would have arrested Mr. Carmona in July, it would

 6       have compromised the confidential informant and our

 7       ATF undercover as law enforcement.

 8                 Q.            After this deal on August 3, 2016, did you

 9       have an opportunity to meet with the confidential

10       informant?

11                 A.            Yes, we meet the informants right after the

12       buy at a predetermined location.

13                 Q.            When you met with him, what did you do with

14       him?

15                 A.            The informant is again searched.

16                 Q.            And what was the result of the search?

17                 A.            Negative for contraband.

18                 Q.            When you had the opportunity to see the

19       confidential informant, did he appear to you to be

20       under the influence of drugs or alcohol?

21                 A.            No, sir.

22                 Q.            Now, Agent Ramos, I'm going to approach you

23       with a couple of drug exhibits that have already been

24 l     admitted into evidence so you can discuss them.                   I

25       want to hand them to you and then you tell me what

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                        32



 1       they are.

 2                 A.            Thank you.

 3                 Q.            Agent, do you recognize those drug

 4       exhibits?

 5                 A.            Yes, sir, I do.

 6                 Q.            Please tell the jury what they are.

 7                 A.            This is the crystal methamphetamine that

 8       was purchased on July 25, 2016, and August 3, 2016,

 9       from Daniel Carmona.

10                 Q.            I'll retrieve those from you, Agent.

11                               MR. HURTADO:     May the prosecution have a

12       brief moment to confer with his co-counsel?

13                               THE COURT:     You may.

14       BY MR. HURTADO:

15                 Q.            I apologize, Agent.       I glossed over an

16       important detail.                Can you tell us how many ounces --

17       or how many grams are in one ounce?

18                 A.            Approximately 28 grams.

19                 Q.            Twenty-eight grams.       So if the ATF

20       purchased 2 ounces of methamphetamine, more or less,

21       how many grams would that be?

22                 A.            Approximately 56 grams.

23                 Q.            The drug exhibits that I just handed you --

24 l     were these drug exhibits submitted to a lab for a

25       forensic analysis?

     SANTA FE OFFICE                                                                   MAIN OFFICE
     119 East Marcy, Suite 110                                              201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                      Albuquerque, NM 87102
     (505) 989-4949                                                                     (505) 843-9494
     FAX (505) 820-6349                                                           FAX (505) 843-9492
                                                                                       1-800-
                                                                                          800-669-
                                                                                              669-9492
                                                                           e-mail: info@litsupport.com
                                                                                       33



 1                 A.            Yes, the DEA laboratory.

 2                 Q.            Would you happen to know how much the exact

 3       amounts were?

 4                 A.            I do not.

 5                 Q.            How about this?     Do you happen to know

 6       whether they were more than 50 grams?

 7                 A.            They were.

 8                               MR. HURTADO:     Your Honor, I have no further

 9       questions for Agent Ramos.

10                               THE COURT:     Thank you, Mr. Hurtado.

11                               Mr. Bowles, do you have cross-examination

12       of Mr. Ramos?

13                               MR. BOWLES:     Yes, Your Honor.

14                               THE COURT:     Mr. Bowles.

15                                       CROSS-EXAMINATION

16       BY MR. BOWLES:

17                 Q.            Agent Ramos, when you began working with

18       the confidential informant, did that start off in

19       Chicago?

20                 A.            Yes, sir.

21                 Q.            And that was in approximately 2012; is that

22       correct?

23                 A.            That's correct.

24 l               Q.            And the confidential informant worked a

25       number of cases with the ATF over the last seven

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                   34



 1       years; is that correct?

 2                 A.            From 2012 to current, yes, sir.

 3                 Q.            Now, how did the confidential informant

 4       come to be working with the ATF in 2012?

 5                 A.            Actually, I was referred to this

 6       confidential informant by the Chicago Police

 7       Department.                An individual that I knew that is an

 8       officer with the Chicago Police Department.

 9                 Q.            So had this confidential informant been

10       working with the Chicago PD prior to ATF?

11                 A.            Yes, sir.

12                 Q.            And my understanding, he was working with

13       the FBI, as well, prior to that; is that right?

14                 A.            That's correct.

15                 Q.            And that dates back to 2005, approximately,

16       timeframe?

17                 A.            I'm not sure, sir.

18                 Q.            Okay.   And sir, do you have any idea how

19       much this individual has been paid in all the time

20       he's worked for the PD, the FBI, and the ATF?

21                 A.            No, sir.    I don't know those numbers prior

22       to us.

23                 Q.            So just the ATF side, I think you said he

24 l     was paid $125,000, roughly?

25                 A.            Roughly.

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                   35



 1                 Q.            And you said that was about $17,900 per

 2       year; is that correct?

 3                 A.            Yes, sir.

 4                 Q.            Do you go back and look and make sure that

 5       he reports that on his taxes?

 6                 A.            I do not.    But when they sign the receipt

 7       for being paid, they initial a line that says it's

 8       their responsibility to do that.

 9                 Q.            So is there anybody in the Government that

10       goes back and makes sure that this guy is actually

11       reporting on his taxes?                 Is there anybody that does

12       that?

13                 A.            Not that I'm aware.

14                 Q.            So how is this money paid to him?    Is it

15       cash or check?                How do you give that to him?

16                 A.            It's cash.   It's cash that we keep within

17       our office.

18                 Q.            So is this handed to him on a monthly

19       basis, a yearly basis, or how do you give him the

20       cash?

21                 A.            It's usually handed to the informant after

22       a transaction.

23                 Q.            So when he does a transaction, does that

24 l     mean it has to be a successful transaction?                  Is that

25       when he gets the cash?

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    36



 1                 A.            I have paid informants for deals that they

 2       attempted to put together that did not go through

 3       fruition.                They've also been paid if a deal does not

 4       go.

 5                 Q.            Do they get paid the same amount?

 6                 A.            Sometimes.     Sometimes not.

 7                 Q.            Okay.     So on occasion they get paid more, I

 8       would assume, if they have a successful deal, for

 9       example?                They go ahead and they get drugs from a

10       guy, they get paid the full amount?

11                 A.            Yes, on these four-month initiatives, which

12       this was one of those, they're paid a set amount.                        So

13       he did not get paid additional money for these

14       transactions.                   It was a set amount, prearranged.

15                 Q.            So now, I'm sure you have more than this

16       guy working.                There are other confidential

17       informants?

18                 A.            I have several.

19                 Q.            And then you're paying them all cash.        Now,

20       nobody is watching if they're reporting on their

21       taxes, but are you keeping track of this cash that's

22       being paid to them?

23                 A.            We keep a running tally of the amount

24 l     they're paid; correct.

25                 Q.            Is that sent to the IRS or sent to any tax

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    37



 1       agency?

 2                 A.            No, sir.

 3                 Q.            So in terms of his finances, did you ever

 4       run an investigation midway through or while he's

 5       working for you to see if he's got any other source

 6       of funds while he's working for you?

 7                 A.            He's had employment while he's worked for

 8       me as a confidential informant.

 9                 Q.            Do you know what type of employment?

10                 A.            Like a forklift driver.

11                 Q.            Do you ever check to see if -- because

12       confidential informants, in your experience,

13       sometimes they double-deal; sometimes they still do

14       criminal acts.                Have you had that in your experience

15       as an agent?

16                 A.            I've had that in my experience, yes.

17                 Q.            And that happens; right?

18                 A.            It does happen.

19                 Q.            And so what's your mechanism to ensure that

20       this confidential informant wasn't dealing drugs on

21       the side or wasn't using drugs?                   How do you ensure

22       that?

23                 A.            We ensure that by -- we search the

24 l     informants prior to and after every single

25       transaction.                We corroborate their information that

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   38



 1       they give us by running phone numbers, license

 2       plates, those sorts of things.

 3                 Q.            Do you drug-test them?

 4                 A.            We do not.

 5                 Q.            So you never drug-tested this informant in

 6       seven years?

 7                 A.            Correct.

 8                 Q.            I think you said in your direct examination

 9       that you never knew this informant to be using

10       alcohol?

11                 A.            Not in my -- I've never witnessed it.

12                 Q.            Were you aware that -- and you signed him

13       up in approximately October 2012; correct?

14                 A.            Yes, sir.

15                 Q.            Were you aware that in that year he was

16       arrested for DUI?

17                 A.            I was.

18                 Q.            Okay.    So you knew that he had at least on

19       one occasion driven while drinking?

20                 A.            He was arrested for it; correct.

21                 Q.            Do you know whether he was found guilty?

22                 A.            I believe it was dismissed.

23                 Q.            Do you know why it was dismissed?    Did the

24 l     agency help in any of that?

25                 A.            Not that I recall.

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                   39



 1                 Q.            Did anybody from the ATF contact the police

 2       to get that dismissed, or did they help with that?

 3                 A.            Not that I recall.

 4                 Q.            Okay.    Did you follow up to determine if he

 5       had any probation or any requirements as a result of

 6       that case?

 7                 A.            Not that I recall.

 8                 Q.            Now, as part of your contract with these

 9       confidential informants and with the one in this

10       case, one of the things you tell them is:                  "You're

11       not to commit crimes while you're working for us."

12       Is that fair to say?

13                 A.            Fair to say.

14                 Q.            Now, what would happen if the confidential

15       informant, while he's working for you, commits a

16       crime?

17                 A.            It depends on the crime.    But they could be

18       terminated from usage.

19                 Q.            And is that in the discretion of the

20       agency?

21                 A.            It is.

22                 Q.            Now, in the course of this case, were you

23       aware that after you had signed up this confidential

24 l     informant, he was driving on a suspended license

25       through Illinois?

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    40



 1                 A.            I was aware that he was arrested for

 2       driving while suspended.

 3                 Q.            Prior to him being arrested, were you told

 4       by the confidential informant that he's driving

 5       around on a suspended license?

 6                 A.            I was not told, but I assisted -- I

 7       actually recall driving the informant to a couple

 8       locations in the city of Chicago to get his driver's

 9       license reinstated, because he could not have a

10       suspended driver's license and continue working for

11       us.

12                 Q.            Well, before you knew that, he was doing

13       deals for you and driving around on a suspended

14       license; you just didn't know he had suspended

15       license?

16                 A.            I did not know.

17                 Q.            So the confidential informant, you would

18       agree with me, was doing deals for you and had not

19       told you that his license was suspended at least for

20       a time?

21                 A.            At least for a time.

22                 Q.            And would you consider that that he

23       withheld information from you?

24 l               A.            I didn't ask, so...

25                 Q.            That's something that you want to know as a

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    41



 1       case agent, don't you?                 The handler?   If somebody is

 2       committing crimes in the state of Illinois, driving

 3       around without a license, don't you want to know

 4       that?

 5                 A.            Sure.

 6                 Q.            Okay.   And I'm just trying to establish --

 7       so this confidential informant didn't report to you

 8       that information?

 9                 A.            I don't recall him reporting that

10       information.

11                 Q.            Because if he had told you, you would have

12       addressed it right away?

13                 A.            We would have had to have, yes.

14                 Q.            After you took him around to get him a new

15       license, did he ever say anything to you?                   Did he

16       ever explain it to you, what happened?

17                 A.            Not that I recall.   It was several years

18       ago.

19                 Q.            This was in 2015.    If his DUI was dismissed

20       in 2012, how did his license get suspended?

21                 A.            I don't know, sir.   I believe he had some

22       outstanding fines, possibly some traffic light

23       tickets that were unpaid.

24 l               Q.            Is that the only DUI in the last seven

25       years that you're aware of for Mr. -- arrests for the

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    42



 1       confidential informant?

 2                 A.            There was a second incident for DUI.

 3                 Q.            In 2013?

 4                 A.            I believe it was 2013 and possibly 2015.

 5                 Q.            And again, I'm going back to when you said

 6       you're not aware of him -- and I know in your

 7       presence, because you would have addressed it, he

 8       wasn't drinking.                   But at least we now know there were

 9       multiple instances of DUI while he was working as a

10       paid informant for you all.

11                 A.            At least two occasions.

12                 Q.            At least two occasions.     Do you know what

13       happened in that subsequent DUI?

14                 A.            I do not, sir.

15                 Q.            Now, on direct examination you talked about

16       the calls -- and I just want to pin these down -- in

17       July.          Isn't it true that the 7/21 call was between a

18       man named Jose Casias and the confidential informant?

19                 A.            Yes, I believe so.

20                 Q.            And Jose Casias discussed words to the

21       effect that he sells marijuana, but he talked a

22       little bit more about some other stuff.                   Do you

23       recall that call?

24 l               A.            I do recall that.

25                 Q.            And the July 24 call -- that was between

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   43



 1       Luis -- he was one of the speakers on that call;

 2       correct?

 3                 A.            Luis who?

 4                 Q.            Do you know who that is?   Luis?

 5                 A.            I know two Luises.

 6                 Q.            Do you know a man named Arreola?

 7                 A.            Yes, sir.

 8                 Q.            And can you tell the jury who that is?

 9                 A.            He was incarcerated with Mr. Leal.

10                 Q.            And you know from being on this case, being

11       the case agent, you know that Mr. Arreola -- you

12       suspect that the drugs that Carmona sold were Mr.

13       Arreola's?

14                 A.            It was an associate of Mr. Arreola's.

15       Carmona.

16                 Q.            I'm sorry, it was an associate of Mr.

17       Arreola and Mr. Carmona who had these drugs?

18                 A.            Correct.

19                 Q.            And you know that Mr. Arreola was

20       incarcerated with Mr. Leal.

21                 A.            That's correct.

22                 Q.            One of the calls that occurred was a woman

23       named Barraza?

24 l               A.            I believe that's the girlfriend or wife of

25       Mr. Arreola.

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                   44



 1                 Q.            And so Mr. Arreola's wife was talking to

 2       the confidential informant, and she was the one that

 3       eventually gave Carmona's name, wasn't she?

 4                 A.            I don't recall that.

 5                 Q.            And Carmona is the one that actually ended

 6       up selling the drugs on the two occasions, July 25

 7       and August 3?

 8                 A.            That's correct.   But Mr. Carmona's phone

 9       number was provided to the confidential informant by

10       Mr. Leal.

11                 Q.            And do you know whether he got that from

12       Mr. Arreola while he was in prison with him?

13                 A.            I don't know that, sir.

14                 Q.            Because in reality, Mr. Arreola needed to

15       sell those drugs; right?                  Or his associate did?     They

16       were the ones who wanted to sell it.

17                 A.            I don't know that they needed to sell it.

18                 Q.            Well, they were the ones that had the

19       drugs.           You've investigated this.         You know who had

20       the drugs.

21                 A.            Mr. Carmona had drugs, because they were

22       incarcerated.

23                 Q.            Well, not because they were incarcerated;

24 l     because somebody, Mr. Arreola's associate, was

25       working with Carmona to sell those drugs.                  That was

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    45



 1       what was really happening, wasn't it?

 2                 A.            Yes, Mr. Leal and Mr. Arreola contacted the

 3       confidential informant and provided the informant

 4       with Mr. Carmona's phone number to arrange --

 5                 Q.            Let me simplify my question.     These drugs

 6       were whose?                An associate of Mr. Arreola.     Who was

 7       that?

 8                 A.            Daniel Carmona.

 9                 Q.            Okay.   The call with Barrazas was to

10       accomplish ultimately getting to Carmona, correct,

11       for the confidential informant to eventually get to

12       Carmona?

13                 A.            There was an association between Barrazas

14       and Carmona.

15                 Q.            And Jose Casias, after that initial call on

16       July 21 -- he drops out of the picture; correct?

17                 A.            I believe so.     It's my understanding that

18       Jose Casias is a relative of Mr. Leal.

19                 Q.            So Jose Casias doesn't sell the drugs?

20                 A.            There was never a narcotics transaction

21       with Mr. Casias.

22                 Q.            So the only two we're talking about here

23       and the drugs we have are the two transactions with

24 l     Carmona and the confidential informant where the

25       drugs actually change hands; correct?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    46



 1                 A.            That's correct.

 2                 Q.            Now, you were there.   You were present,

 3       weren't you?

 4                 A.            I was present for both transactions.

 5                 Q.            And just to clarify for the jury, Mr. Leal

 6       wasn't present at either of those transactions?

 7                 A.            He was not.

 8                 Q.            And Mr. Casias wasn't present at those

 9       transactions?

10                 A.            He was not.

11                 Q.            Now, Mr. Arreola -- who else is he related

12       to in this case?                 Do you know if he's related to

13       Daniel Carmona?

14                 A.            I believe their significant others are

15       related to each other.

16                 Q.            And so girlfriend or wife, or whoever it

17       is, they're related?

18                 A.            Right.

19                 Q.            And that's the connect between Arreola and

20       Carmona?

21                 A.            That's my understanding.

22                 Q.            Now, between the Casias call, the 7/24 call

23       and there is a Barrazas call -- do you know if there

24 l     are any other calls I'm missing?                   There is 7/21,

25       7/24, and 7/25; is that right?                 And then there is a

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                      47



 1       transaction on 7/25; is that correct?

 2                 A.            I believe there are other calls.

 3                 Q.            Okay.     And there is also a transaction on

 4       8/3 with the drugs; is that right?

 5                 A.            Yes, sir.

 6                 Q.            Did you pay this confidential informant for

 7       this trial?                Are you giving him money for this trial?

 8                 A.            I'm not personally, but I believe he is

 9       making some sort of subsistence.

10                 Q.            So the ATF is paying him to be here and

11       testify?

12                 A.            I believe so.     I'm not doing that.

13                 Q.            Do you know how much he's paid for this

14       trial?

15                 A.            I do not know, sir.

16                 Q.            Do they also pay his travel down?       Or how

17       does he get down here?

18                 A.            They pay for his flight.

19                 Q.            Flight.     Then they pay for his hotel?

20                 A.            Yes, sir.

21                 Q.            And then they pay him money for testifying?

22                 A.            Per diem for meals and gas and that sort of

23       stuff.

24 l               Q.            And you don't know how much that is?         Does

25       he get paid for the whole week, or do you know?

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                      48



 1                 A.            I don't.     The informant actually drove

 2       here.          So in this instance, we did not pay for a

 3       flight, but we have paid for flights in the past.

 4                 Q.            So when they drive, you pay them mileage,

 5       don't you, by the IRS rules?

 6                 A.            A lot of times they get paid for their

 7       mileage; they're reimbursed.

 8                 Q.            That's the Government mileage, it's 55

 9       cents?

10                 A.            No, I think it's far less than that.         I

11       don't recall.                I think it's under 20 cents a mile, I

12       believe.

13                 Q.            Twenty cents?

14                 A.            I believe.     I'm not for certain.

15                 Q.            Then they get a check or you give them cash

16       for that?

17                 A.            I believe that's handled by the United

18       States Attorney's Office, not by ATF.

19                               MR. BOWLES:     Your Honor, I have nothing

20       further.

21                               THE COURT:     Thank you, Mr. Bowles.

22                               Mr. Hurtado, do you have redirect of Mr.

23       Ramos?

24 l                             MR. HURTADO:     Yes, sir.

25                               THE COURT:     Mr. Hurtado.

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    49



 1                                        REDIRECT EXAMINATION

 2       BY MR. HURTADO:

 3                 Q.            Sir, I want to direct your attention to the

 4       part of Mr. Bowles' cross-examination where he

 5       references the DWI that the confidential informant

 6       was arrested for.                   Do you remember that?

 7                 A.            Slightly.

 8                 Q.            Slightly.     I just want to clarify one

 9       thing.           When the confidential informant was arrested

10       in connection with that DWI, he was not actually

11       working an operation for the ATF at the time; is that

12       correct?

13                 A.            That's correct.

14                 Q.            Are you aware that a DWI is a misdemeanor?

15                 A.            It is.

16                 Q.            Is that something for which you would

17       customarily deactivate or fire a confidential

18       informant for doing?

19                 A.            No, sir.     That wouldn't be grounds for

20       termination.

21                 Q.            Now Mr. Bowles made reference to payment or

22       subsistence, I think you called it, for the

23       confidential informant.                   Does that subsistence pay in

24 l     any way -- is it in any way contingent upon him

25       giving certain kinds of testimony?                   Do you understand

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   50



 1       what I'm trying to say?                If you do not understand,

 2       just let me know and I'll rephrase it.

 3                 A.            It's not contingent on any sort of

 4       testimony.

 5                 Q.            Is that subsistence pay simply designed to

 6       cover his daily expenses?

 7                 A.            Yes.

 8                 Q.            Food?

 9                 A.            Correct.

10                 Q.            Hotel?

11                 A.            Correct.

12                 Q.            You work for the ATF.   You are a Government

13       agent; correct?

14                 A.            Yes, sir.

15                 Q.            Did you get a hotel to be here today?

16                 A.            Yes, sir.

17                 Q.            Are you driving a government vehicle?

18                 A.            I flew here and rented a car.

19                 Q.            When you flew here, does the ATF pick up

20       the tab for your flight here?

21                 A.            Yes, sir, they do.

22                 Q.            So none of this comes out of your pocket,

23       either?

24 l               A.            No, sir.

25                 Q.            So is the type of pay that the confidential

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                       51



 1       informant gets to be here the same as what the ATF

 2       pays you to be here?

 3                 A.            It's very similar.        We're given a per diem.

 4       So for meals.

 5                 Q.            A per diem.     Is that like subsistence?

 6                 A.            Yes.

 7                 Q.            Agent, at this time, in light of the fact

 8       that Mr. Bowles has made reference to the phone calls

 9       that were made by Mr. Leal, I think it would be

10       fruitful to play some of those phone calls.

11                               MR. HURTADO:     With that said, however, Your

12       Honor, may the parties approach the bench?

13                               THE COURT:     You may.

14                               (The following proceedings were held at the

15       bench.)

16                               MR. HURTADO:     Your Honor, I'd like to play

17       the phone calls that Mr. Leal made from jail.                      I

18       wanted to advise the Court that the prosecution has

19       prepared transcripts, written transcripts, of the

20       audio recordings, and I was wondering if the Court

21       would be okay with the prosecution distributing the

22       transcripts to the jury while the prosecution plays

23       the audio record phone calls.

24 l                             THE COURT:     Any objection, Mr. Bowles?

25                               MR. BOWLES:     I don't, Your Honor, but I was

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                        52



 1       wondering why these weren't played on the direct

 2       examination.                I wasn't sure if he was going to play

 3       them.

 4                               THE COURT:     If you want to do some redirect

 5       for the calls, or recross, I'll let you do that.                          Is

 6       that okay?

 7                               MR. BOWLES:     Yes.

 8                               THE COURT:     So you can distribute them.

 9                               MR. HURTADO:     Yes, sir, thank you.

10                               (The following proceedings were held in

11       open court.)

12                               THE COURT:     All right, Mr. Hurtado.

13                               MR. HURTADO:     Yes, sir.     Your Honor, before

14       playing those phone calls I just wanted to advise the

15       Court as well as defense counsel that the United

16       States has prepared written transcripts of the audio

17       recorded phone calls.                   At this time, I'll distribute

18       those written transcripts to the members of the jury.

19                               THE COURT:     You may.

20                               MR. HURTADO:     Your Honor, would you like a

21       copy?

22                               THE COURT:     Certainly.

23                               MR. HURTADO:     Mr. Bowles.

24 l                             MR. BOWLES:     Yes, thank you.

25

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                    53



 1       BY MR. HURTADO:

 2                 Q.            Agent, before we get started with these

 3       calls, two of these are very brief.                   There is one

 4       that is 13 minutes, but I'd like to play them for

 5       you.

 6                               MR. HURTADO:     At this time, could I use

 7       the --

 8                 Q.            So Agent, what I'm going to do is play the

 9       phone calls from Mr. Leal in July, and then I'm going

10       to have you go over them with me.

11                 A.            Okay.

12                 Q.            So here is the first call.

13                 A.            Yes, sir.

14                 Q.            It's very short.

15                               (Tape played.)

16                 Q.            So Agent, first of all, I'll readily admit

17       that the transcript is not the best possible

18       transcript.                But are you familiar with this phone

19       call?

20                 A.            Yes, sir.

21                 Q.            Have you listened to this phone call

22       before?

23                 A.            Yes, I have.

24 l               Q.            And what date was this phone call made?

25                 A.            I believe it was July 21, 2016.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    54



 1                 Q.            And who was making this phone call?

 2                 A.            It was an incoming phone call from Mr. Leal

 3       to the confidential informant.

 4                 Q.            So Gaspar Leal is listed here in this

 5       transcript as one of the speakers; correct?

 6                 A.            Yes, sir.

 7                 Q.            And CHS.     That's confidential human source,

 8       which is another name for a confidential informant;

 9       is that correct?

10                 A.            That's correct.

11                 Q.            Now, based on your knowledge of this case,

12       who is Jose?                Is Jose the same person that Mr. Bowles

13       talked about during his cross-examination of you,

14       meaning Jose Casias?

15                 A.            Yes, sir.

16                 Q.            And what is Mr. Leal, the defendant, trying

17       to do here based on what you know of this

18       investigation?

19                               MR. BOWLES:    Your Honor, I'm going to

20       object again.                The call speaks for itself.     And the

21       agent's characterization of it -- the call speaks for

22       itself.

23                               THE COURT:    Well, let's let the jury hear

24 l     what the call says, and they can make that

25       determination.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    55



 1                               MR. HURTADO:     Yes, sir.

 2                               THE COURT:     Sustained.

 3       BY MR. HURTADO:

 4                 Q.            Agent, let's move on to the second phone

 5       call.          Okay, that's under tab 2 of the same binder

 6       that I just handed you.

 7                 A.            Okay.

 8                 Q.            And before I play that call, I just want to

 9       make clear, you've never spoken by phone with

10       Mr. Leal; correct?

11                 A.            That's correct.

12                 Q.            But over the course of the investigation,

13       have you come to be familiar with his voice?

14                 A.            Yes, sir.

15                 Q.            How certain are you that his voice appeared

16       in that first phone call?

17                 A.            One hundred percent certain.

18                 Q.            All right.     Now, I'm going to play the

19       second phone call.

20                               (Tape played.)

21                 Q.            You heard that call; is that correct?

22                 A.            Yes, sir.

23                 Q.            Is this person, Jose Casias, the same

24 l     person that was referenced in the first call that we

25       heard?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                     56



 1                 A.            Yes.

 2                 Q.            And by the way, Agent, I want to direct

 3       your attention to page 9, line 8.                   As I mentioned

 4       before, this is a little embarrassing but the

 5       transcript is not 100 percent accurate.                   The line --

 6       excuse me.                Line 8 reads as follows.     It says,

 7       "Kathryn told me."                   Could it mean that that line is

 8       actually supposed to read, "Gaspar told me"?

 9                 A.            Yes.

10                 Q.            And you heard that call before?

11                 A.            Yes.

12                 Q.            And Gaspar -- is that referring to the

13       defendant in this case?

14                 A.            Gaspar Leal.

15                 Q.            Can you summarize briefly what's going on

16       in this call?

17                 A.            Jose Casias is trying to contact somebody

18       via Facebook.

19                               MR. BOWLES:    Your Honor, I'm going to

20       object.            This call speaks for itself.

21                               THE COURT:     Let's let the call speak for

22       itself.            I don't think we need him to give his

23       interpretation of it.                  The jury can do that.

24 l                             MR. HURTADO:    Yes, sir.

25

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                   57



 1       BY MR. HURTADO:

 2                 Q.            Very well.   In that case, Agent, I'm going

 3       to proceed to the third and final call.                 This one is

 4       approximately 13 minutes and 20 seconds.

 5                 A.            Okay.

 6                               (Tape played).

 7       BY MR. HURTADO:

 8                 Q.            Agent, you just heard that call?

 9                 A.            Yes.

10                 Q.            There is a reference to a man named Luis.

11       Do you know who that is?                 Would that be the

12       confidential informant?

13                 A.            Correct.

14                 Q.            There are two Luises; is that correct?        One

15       is Luis Arreola-Palma, whom Mr. Bowles referenced

16       earlier; and Luis, the confidential informant

17       himself?

18                 A.            Yes, sir.

19                 Q.            I won't ask you to summarize.   That's up to

20       the jury.                But I want to direct your attention to

21       page 20, specifically the first three lines.                 Earlier

22       you testified -- I think it was on my direct exam --

23       that Gaspar Leal provided Daniel Carmona's phone

24 l     number to the confidential informant for the purpose

25       of setting up a drug deal.                 Do you remember that?

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                      58



 1                 A.            Yes, sir.

 2                 Q.            Okay.   Is this phone call, specifically the

 3       first three lines on page 20, the basis for your

 4       testimony here today?

 5                 A.            That's correct.

 6                 Q.            I am going to go over these calls in a

 7       little more detail with another agent, not with you.

 8       But for now, this concludes my direct examination.

 9       Thank you.

10                               THE COURT:    Thank you, Mr. Hurtado.

11                               Mr. Bowles, do you have further recross?

12                               MR. BOWLES:    Yes, Your Honor.   Thank you.

13                               THE COURT:    Mr. Bowles.

14                                       RECROSS-EXAMINATION

15       BY MR. BOWLES:

16                 Q.            Agent, in call 1, that was the really short

17       call, it looks like Gaspar Leal gives the

18       confidential informant the name of Jose.                   Is that the

19       import of that call on page 43 at lines 16 through

20       18?       "Call Jose"; is that right?

21                 A.            Yes, sir.

22                 Q.            And then I want to direct you to the second

23       call, and that's at tab 2.                  And I'm going to direct

24 l     you to page 10.                 And on page 10, lines 14 through 17,

25       do you see where Jose Casias says, "This is what I

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    59



 1       do, homie, I push weed"?                Do you see that, sir?

 2                 A.            Yes.

 3                 Q.            And weed is marijuana; correct?

 4                 A.            Correct.

 5                 Q.            Then later on it says, lines 18 through 20,

 6       "I don't push the chronic.                I push the swag."      What

 7       is "chronic"?

 8                 A.            It's my understanding that's a high-grade

 9       marijuana.

10                 Q.            And then what is swag?

11                 A.            I think it's lower-grade marijuana.

12                 Q.            Then he's talking about pushing marijuana;

13       correct?

14                 A.            Yes, sir.

15                 Q.            And then later on in the call, Jose Casias

16       and the CHS, which are talking -- the CHS is the

17       confidential informant; is that right?

18                 A.            That's right.

19                 Q.            Now, when they are talking further on the

20       call, page 11, they mention Jose Casias, says on line

21       18, "You pushed the black.                You'd be selling black

22       Jordans."                What does that mean?

23                 A.            That's slang for black tar heroin or

24 l     heroin.

25                 Q.            So he's telling the confidential informant

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    60



 1       that he would be selling that, that the confidential

 2       informant sold that, he thought?                   Is that what

 3       that --

 4                 A.            That's correct.

 5                 Q.            To your knowledge, was the confidential

 6       informant selling black tar heroin?

 7                 A.            No, sir.

 8                 Q.            Okay.   So later on in the call, the CHS,

 9       which is the confidential informant, he says on page

10       13, lines 19 through 20, "Usually I get two zippers."

11       Do you see that?

12                 A.            Yes, sir.

13                 Q.            And that's the confidential informant, sir,

14       telling Jose Casias that he gets two zippers; right?

15                 A.            Correct.

16                 Q.            Now, two zippers.    What is two zippers?

17                 A.            It's another street vernacular term to

18       refer to two ounces.

19                 Q.            Two ounces of narcotics?

20                 A.            Correct.    And in this instance, they're

21       referring to crystal methamphetamine.

22                 Q.            And again, that's involving Jose Casias.

23       And the confidential informant brought that up, the

24 l     two zippers.

25                 A.            Correct.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    61



 1                 Q.            Okay.   And finally, I want to take you to

 2       call 3, and that's at tab 3.                  And again, on page 17

 3       we see the name Luis Arreola-Palma introduced.                      And

 4       he does a lot of talking with the CS.                   Again, we

 5       talked about him earlier.                   Is that the same Luis

 6       Arreola-Palma?

 7                 A.            Yes.

 8                 Q.            Okay.   He was the one incarcerated with

 9       Gaspar Leal; correct?

10                 A.            That's correct.

11                 Q.            So on these calls, do you know if they're

12       literally standing by each other in the same cell or

13       same call area?

14                 A.            Sounds like they're standing next to each

15       other.

16                 Q.            Now, these calls.    Are they on a Securus

17       system?

18                 A.            Yes.

19                 Q.            And a Securus system is a jail system,

20       correct, that is recorded?

21                 A.            Correct.

22                 Q.            So these recorded calls, you said the

23       confidential informant records them, but the jail

24 l     also records them?

25                 A.            That is correct.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   62



 1                 Q.            Inmates are told when they make calls on

 2       Securus that those are going to be recorded; correct?

 3                 A.            That's usually part of the preamble that

 4       tells them that the calls are recorded.

 5                 Q.            Okay.   So those can be recorded and they

 6       can later be retrieved and listened to.

 7                 A.            Yes, sir.

 8                 Q.            Now, as you go along through this call 3,

 9       you see the name Jose Casias also, and I'm going to

10       direct you, for example, to page 20.                  So what is

11       going on here?                  It looks like at least a three-way

12       call.

13                 A.            Yes.

14                 Q.            So you've got Gaspar Leal interspersing

15       every once in a while.                  He's in the jail; right?

16                 A.            Correct.

17                 Q.            And Luis Arreola-Palma is in the jail?

18                 A.            Correct.

19                 Q.            And then Jose Casias is on a cellphone

20       somewhere; is that right?

21                 A.            Yes.

22                 Q.            And then the confidential informant is on

23       his cellphone?

24 l               A.            Correct.

25                 Q.            And are those two in separate places?

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                       63



 1                 A.            The informant and Mr. Casias are in

 2       separate places.

 3                 Q.            Then I think towards the end of that call,

 4       there is yet other references on page 25 to

 5       unidentified male.                   Do you have any idea who that

 6       person is?                There's a whole string of unidentified

 7       male references.

 8                 A.            I believe that is Luis Arreola speaking.

 9                 Q.            Okay.   And one more thing on this call.

10       Mr. Leal is talking about -- and he's in jail, he's

11       going to get out in seven months.                   I know that you

12       had said you witnessed the meeting at his apartment.

13       Was that apartment here in Albuquerque, that initial

14       meeting with the confidential informant?

15                 A.            I helped cover that meet, yes.

16                 Q.            That apartment -- do you know what area of

17       town that was in?

18                 A.            No, I don't recall.     I believe it was on

19       Iron Street, I believe.

20                 Q.            A small apartment or just --

21                 A.            It was a smaller apartment.     It was

22       actually in an apartment complex, a multiunit

23       building.

24 l               Q.            I have nothing further, Your Honor.

25                               THE COURT:    Thank you, Mr. Bowles.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                     64



 1                               Any redirect, Mr. Hurtado?

 2                               MR. HURTADO:    Briefly, Your Honor.

 3                               THE COURT:     I need to give Ms. Bean a

 4       break.           So if it is brief, go ahead.

 5                                      REDIRECT EXAMINATION

 6       BY MR. HURTADO:

 7                 Q.            Agent Ramos, I want to make reference to

 8       some of the language that is used.                   For example, Mr.

 9       Bowles pointed out that Jose Casias makes reference

10       to, quote, "two zippers."                   Do you remember that?

11                 A.            Yes, sir.

12                 Q.            So I think you stated two zippers are 2

13       ounces of methamphetamine?

14                 A.            Correct.

15                 Q.            So 1 ounce would be one zipper; is that

16       correct?

17                 A.            That's correct.

18                 Q.            Do you know why drug traffickers use coded

19       language?                For example, why not just say, "I would

20       like to buy 2 ounces of your finest supply of crystal

21       methamphetamine"?

22                 A.            Because they are warned that law

23       enforcement might be monitoring the phone call.

24 l               Q.            And just to clarify one other point.        This

25       investigation took place in Albuquerque, County of

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                       65



 1       Bernalillo, state of New Mexico; correct?

 2                 A.            Correct.

 3                               MR. HURTADO:     Your Honor, nothing further.

 4                               THE COURT:     Thank you, Mr. Hurtado.

 5                               Anything else, Mr. Bowles?

 6                               MR. BOWLES:     No, thank you, Your Honor.

 7                               THE COURT:     All right.   Mr. Ramos, you may

 8       step down.

 9                               THE WITNESS:     Thank you, Your Honor.

10                               THE COURT:     All right.   We're going to take

11       our first break during the Government's presentation

12       of its evidence, so I'm going to remind you of a few

13       things that are especially important.                    Until the

14       trial is completed, you're not to discuss this case

15       with anyone, whether it's members of your family,

16       people involved in the trial, or anyone else.                      And

17       that includes your fellow jurors.                    If anyone

18       approaches you and tries to discuss the trial with

19       you, please let me know about it immediately.

20                               Also, you must not read or listen to any

21       news reports of the trial.                   Don't get on the internet

22       and do any research for purposes of this case.                        And

23       finally, remember that you must not talk about

24 l     anything with any person who is involved in the

25       trial, even if it doesn't have anything to do with

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                      66



 1       the trial.

 2                               If you need to speak with me, simply give a

 3       note to one of the court security officers.

 4       Depending on how fast we move this afternoon, I'll

 5       try not to repeat these every time we take a break.

 6       But do keep them in mind each time we do take a

 7       break.

 8                               All right.     We'll be in recess for about 15

 9       minutes, and then we'll resume the Government's case.

10                               All rise.

11                               (The jury left the courtroom.)

12                               THE COURT:     All right.    Anything we need to

13       take up before we take our break?                     Mr. Hurtado,

14       Mr. Cairns?

15                               MR. HURTADO:     No, sir, thank you.

16                               THE COURT:     Mr. Bowles?

17                               MR. BOWLES:     No, Your Honor.

18                               THE COURT:     All right.    We'll be in recess

19       for about 15 minutes.

20                               (The Court stood in recess.)

21                               THE COURT:     All right.    We'll go back on

22       the record.                Anything we need to discuss before we

23       bring the jury in?                   Anything else I can do for you,

24 l     Mr. Hurtado?

25                               MR. HURTADO:     No, sir.

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                      67



 1                               THE COURT:     Mr. Cairns?

 2                               MR. CAIRNS:     No, Your Honor.

 3                               THE COURT:     How about you, Mr. Bowles?

 4                               MR. BOWLES:     No, Your Honor.

 5                               (The jury entered the courtroom.)

 6                               THE COURT:     All right, Mr. Hurtado, does

 7       the Government have its next witness or evidence?

 8                               MR. HURTADO:     Yes, sir, it does.    The

 9       United States would call Confidential Informant.

10                               THE COURT:     All right.    Confidential

11       Informant, if you'll come up and stand next to the

12       witness box on my right, your left, before you're

13       seated, my courtroom deputy, Ms. Bevel, will swear

14       you in.

15                                    CONFIDENTIAL INFORMANT,

16                 after having been first duly sworn under oath,

17                 was questioned, and testified as follows:

18                               THE COURT:     All right.    Mr. Confidential

19       Informant.                Mr. Hurtado.

20                               MR. HURTADO:     Yes, sir.

21                                       DIRECT EXAMINATION

22       BY MR. HURTADO:

23                 Q.            Sir, I'm not going to ask you to state your

24 l     real name for the record.                   Given the nature of the

25       work you do, we're trying to limit any reference to

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    68



 1       your real name.

 2                               When I ask you a question, if you don't

 3       understand the question, just feel free to ask me to

 4       rephrase that question.                   Do you understand so far?

 5                 A.            Yes.

 6                 Q.            Throughout my questioning of you, I'm going

 7       to refer to you as confidential informant.                   Do you

 8       understand so far?

 9                 A.            Yes.

10                 Q.            So I want the members of the jury to know a

11       little bit about you.                  Can you tell the jury where

12       you're from?

13                 A.            Chicago, Illinois.

14                 Q.            And what I want you to do is:     Look at the

15       jury when you're giving an answer.                   You're from

16       Chicago, Illinois?

17                 A.            Yes.

18                 Q.            Can you tell us how old you are?

19                 A.            41.

20                 Q.            41.    Can you tell the members of the jury

21       what you do for a living?

22                 A.            I work for ATF.

23                 Q.            You work for the ATF.     What do you do for

24 l     the ATF?

25                 A.            I buy narcotics off the streets from

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    69



 1       individuals and guns and stuff like that.

 2                 Q.            In other words, you work as a confidential

 3       informant.                Okay.     How long have you worked for the

 4       ATF?

 5                 A.            Six, seven years, give or take.

 6                 Q.            If I told you it was approximately since

 7       2012, would that appear correct to you?

 8                 A.            Yes.

 9                 Q.            In what parts of the country have you

10       worked as a confidential informant for the ATF?

11                 A.            Chicago, Dallas, South Carolina, Milwaukee,

12       St. Louis, Baltimore, New Mexico, El Paso, Denver.

13       That's about it.

14                 Q.            About it.    Sounds like you travel a lot in

15       connection with your work with the ATF?

16                 A.            Yes.

17                 Q.            Can you tell the members of the jury why

18       you work as a confidential informant?                   For example,

19       why not go work at a fast food restaurant or doing

20       construction?                  What is it about being a confidential

21       informant?

22                 A.            I'm good at what I do.

23                 Q.            Try to speak into the microphone.

24 l                             Do you get paid money in exchange for your

25       work as a confidential informant?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    70



 1                 A.            Yes.

 2                 Q.            What is your payment as a confidential

 3       informant contingent on?                In other words, what do you

 4       have to do to make money with the ATF?

 5                 A.            Put deals on the table.

 6                 Q.            Put deals on the table.     And when you say

 7       "deals," do you mean like drug deals?

 8                 A.            Yes.

 9                 Q.            And how do you go about making arrangements

10       for drug deals?                In other words, how do you find drug

11       deals?           What do you do?

12                 A.            I look for individuals on the streets that

13       might fit the criteria as a bad guy.

14                 Q.            I'm sorry, could you repeat the last part?

15                 A.            Fit the criteria as a bad guy.

16                 Q.            They fit the criteria.     Is that what you

17       said?

18                 A.            Yes.

19                 Q.            And when you say you go looking for people

20       who fit the criteria, do you go on foot?                   Do you go

21       online?            Do you drive around in a car?         How do you go

22       about developing these drug deals?

23                 A.            I drive around in a car.

24 l               Q.            Drive around in a car?

25                 A.            Yes.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    71



 1                 Q.            Is the ATF aware of what you do?

 2                 A.            Yes.

 3                 Q.            Are you required to report to the ATF when

 4       you go out and look for people who, quote, "fit the

 5       criteria" that you just talked about?

 6                 A.            Yes.

 7                 Q.            I want to direct your attention slightly to

 8       the summer of 2016.                   Do you remember which agents in

 9       particular you would report to in 2016?

10                 A.            Mike Ramos.

11                 Q.            And who is Mike Ramos?

12                 A.            ATF agent.

13                 Q.            He's an ATF agent?

14                 A.            Yes.

15                 Q.            Is he in this courtroom right now?

16                 A.            Yes.

17                 Q.            Why did you report to ATF Agent Ramos as

18       opposed to another agent?

19                 A.            Because I'm assigned to him.

20                 Q.            You're assigned to him.     So as a

21       confidential informant, you're required to report to

22       just one agent?

23                 A.            Yes.

24 l               Q.            How long have you been working with Agent

25       Ramos?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  72



 1                 A.            Since 2012.

 2                 Q.            2012.   So basically since you started with

 3       the ATF?

 4                 A.            Yes.

 5                 Q.            Does Agent Ramos pay you?   Is he the agent

 6       responsible for paying you for your drug deals?

 7                 A.            Yes.

 8                 Q.            Why should this jury believe anything you

 9       have to say in connection to the case that we're

10       about to discuss?

11                 A.            Because everything I do is recorded on

12       audio and video.

13                 Q.            Does Agent Ramos also watch over you?

14                 A.            Yes.

15                 Q.            Do you remember the investigation that took

16       place back in 2016 and in the summer here in

17       Albuquerque, county of Bernalillo, and state of New

18       Mexico?

19                 A.            Yes.

20                 Q.            During that timeframe, do you remember

21       having met in the summer of 2016 a man named Gaspar

22       Leal?

23                 A.            Yes.

24 l               Q.            What I'd like to have you do right now,

25       Confidential Informant, is stand up and tell me this:

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                    73



 1       Is Gaspar Leal sitting in this courtroom right now?

 2                 A.            Yes.

 3                 Q.            Could you please identify him for the

 4       record?

 5                 A.            To my left with a white shirt.

 6                 Q.            Wearing the white shirt?

 7                 A.            Yes.

 8                 Q.            Is he wearing anything else?

 9                 A.            And a tie.

10                               MR. HURTADO:    Your Honor, may the record

11       reflect that the confidential informant has

12       identified the defendant, Mr. Leal, for the record?

13                 Q.            You may sit down, sir.

14                               THE COURT:     The record will so reflect.

15                 Q.            Can you tell the members of the jury very

16       briefly how you came to have contact with the

17       defendant, Mr. Leal?

18                 A.            His number was passed to me by an ATF agent

19       that he was giving haircuts and he was passing

20       flyers.            So he told me to call his number, and I

21       reached out to him.

22                 Q.            So when you say he gave you --

23                 A.            ATF agent.

24 l               Q.            Was it Agent Ramos?

25                 A.            Yes.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    74



 1                 Q.            I think it might help if you address Agent

 2       Ramos by name.                   That way, when you say words like

 3       "he" or "she," we'll know who you're talking about.

 4       Does that make sense?

 5                 A.            Yes.

 6                 Q.            So let me flesh out a little bit more

 7       information.                   So are you saying that Agent Ramos

 8       obtained for you Mr. Leal's phone number?

 9                 A.            Yes.

10                 Q.            And did he tell you anything about

11       Mr. Leal?                For example, did he just say, "Hey, call

12       this phone number"?

13                 A.            No, he told me to call him and see about

14       haircuts --

15                               MR. BOWLES:     Objection.

16                               THE COURT:     Hold on.

17                               MR. HURTADO:     Stand by for a second.

18                               THE COURT:     Are you trying to elicit what

19       was said to him?

20                               MR. HURTADO:     Although the United States

21       would say it's not being offered for the truth of the

22       matter asserted, I'm trying to elicit testimony that

23       would go to the state of mind, for example, why he

24 l     called Mr. Leal.                   It's not being offered for the

25       truth.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                     75



 1                               THE COURT:     Well, I can give a limiting

 2       instruction or -- is that sufficient?

 3                               MR. BOWLES:     Well, I would ask state of

 4       mind.          He called because he was given a card and told

 5       to call.                I don't know why we need further

 6       explanation.

 7                               THE COURT:     I'm not sure we do, either.

 8                               MR. HURTADO:     I agree.   That's all I was

 9       looking for.

10                               THE COURT:     Why don't you lead him, get the

11       information out, and stop there.

12       BY MR. HURTADO:

13                 Q.            So now I want to move on, and I want you to

14       make sure you listen carefully to my questions.                       When

15       you called the defendant, were you actually able to

16       speak with him?

17                 A.            Yes.

18                 Q.            Did you actually make an appointment for a

19       haircut?

20                 A.            Yes.

21                 Q.            And when was this; do you remember?

22                 A.            May '16.     May, 2016.

23                 Q.            Did you ever have occasion to go to the

24 l     defendant's apartment?

25                 A.            Yes.

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                    76



 1                 Q.            Why did you go to his apartment?

 2                 A.            To get a haircut.

 3                 Q.            Was that also in May of 2016?

 4                 A.            Yes.

 5                 Q.            Did your -- let me withdraw that.     Did you

 6       continue speaking with the defendant in July of 2016?

 7                 A.            Yes.

 8                 Q.            In July of 2016, did you discuss drugs with

 9       the defendant, Mr. Leal?

10                 A.            Yes.

11                 Q.            In July of 2016 did Mr. Leal call you?

12                 A.            Yes.

13                 Q.            From where did he call you?

14                 A.            From jail.

15                 Q.            From jail.   When he called you from jail,

16       where were you?

17                 A.            I was out in New Mexico.

18                 Q.            Out in New Mexico.     Roaming the streets?

19                 A.            Yes.

20                 Q.            Let me ask you this.     Did you answer the

21       phone when he called?

22                 A.            Yes.

23                 Q.            Did you know it was him?

24 l               A.            Yes.

25                 Q.            How do you know it was him?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   77



 1                 A.            He said his name at the recording from

 2       every call.

 3                 Q.            When you spoke with Mr. Leal, were you able

 4       to recognize his voice?

 5                 A.            Yes.

 6                 Q.            How can you be so sure that the voice that

 7       you heard on those phone calls was that of Mr. Leal

 8       as opposed to somebody else?

 9                 A.            He has a distinguished voice.

10                 Q.            A distinguished voice?

11                 A.            Yes.

12                 Q.            It was familiar to you?

13                 A.            Yes.

14                 Q.            When you spoke to Mr. Leal, what did you

15       and he discuss?

16                 A.            Narcotics.

17                               MR. BOWLES:    Your Honor, I'm going to

18       object again.                  The calls speak for themselves.    We're

19       talking about the calls that have been played in

20       court.

21                               MR. HURTADO:    Your Honor, this is his

22       direct testimony about his involvement with the

23       defendant.                Any statements that the defendant has

24 l     made are an admission by a party opponent and

25       therefore admissible.

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                     78



 1                               THE COURT:     Well, I don't think it's a

 2       hearsay objection.                   But we've heard the statement so

 3       he's not going to be as good as a recording.                   So what

 4       are we trying to do?

 5                               MR. HURTADO:    Your Honor, I'm just trying

 6       to flesh out --

 7                               THE COURT:     I'm a little bit concerned that

 8       we're going to deviate from the recordings here, and

 9       we've got that in evidence.

10                               MR. HURTADO:    With that said, I think I can

11       accommodate the Court and Mr. Bowles' concerns by

12       playing the recordings.

13       BY MR. HURTADO:

14                 Q.            So Confidential Informant, what I'm going

15       to do at this time is, I'm going to play the phone

16       calls that you had with the defendant, Mr. Leal.                       Do

17       you understand so far?

18                 A.            Yes.

19                 Q.            What I'm going to do is, I'm going to play

20       certain segments of those phone calls, and I'm going

21       to pause the recordings periodically and have you

22       explain what's going on in those recordings.                   Does

23       that make sense?

24 l               A.            Yes.

25                 Q.            So I'm going to play the first call.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    79



 1                               (Tape played.)

 2                 Q.            Now, Confidential Informant, that call was

 3       so short, I just played that one straight through

 4       instead of pausing it periodically like I said I was

 5       going to.                Let me ask you about this phone call that

 6       you had.                First of all, whose voice appears on that?

 7                 A.            Casper.

 8                 Q.            Gaspar?

 9                 A.            Yes.

10                 Q.            Just to clarify one thing, are you calling

11       him Casper or Gaspar with a G?

12                 A.            With a K.     I mean, I thought it was Casper,

13       not Gaspar.

14                 Q.            So you thought his name was Casper as

15       opposed to Gaspar?

16                 A.            Yes.

17                 Q.            Now, in that phone call, and as you may

18       recall, Gaspar makes reference to a man named Jose.

19       Did you come to learn who Jose was?

20                 A.            At the moment, no.

21                 Q.            At the moment, no?     Did you even know what

22       was going on at this point?

23                 A.            The call was so fast.     He was just trying

24 l     to -- he was reaching out to me for --

25                               MR. BOWLES:    Your Honor, I object to

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                       80



 1       speculation again.                   He said he didn't know.

 2                               THE COURT:     Well, sustained.

 3       BY MR. HURTADO:

 4                 Q.            So let's move on.     That was the first call.

 5       Now I'm going to move on to the second call.                     This

 6       one is a little bit longer.                   It's about four minutes

 7       and 57 seconds.                   This one I will stop periodically.

 8                               Just one thing Mr. Bowles brought up.           If

 9       you don't know the answer to a question, just say, "I

10       don't know."

11                               (Tape played.)

12                 Q.            Now, I've already paused it.      That sounds

13       like your voice; is that correct?

14                 A.            Yes.

15                 Q.            And do you know who you're calling at this

16       point, or not quite yet?

17                 A.            Yes.

18                 Q.            You do?     Who are you speaking with?

19                 A.            Jose.

20                 Q.            Is it the same Jose from the first call?

21                 A.            Yes.

22                 Q.            How were you able to make contact with

23       Jose?

24 l               A.            By the number that Gaspar gave me.

25                 Q.            By this point, when you're making this

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                 81



 1       phone call to Jose, do you know why you're making

 2       that call?

 3                 A.            Yes.

 4                 Q.            Why?

 5                 A.            For drugs.

 6                 Q.            For drugs?

 7                 A.            Yes.

 8                 Q.            And can you elaborate just a little bit.

 9       When you say it's for drugs, does that mean that you

10       want to buy drugs from Jose, or sell them to Jose?

11                 A.            Buy.

12                 Q.            Buy?

13                 A.            Yes.

14                 Q.            How can you be so sure?

15                 A.            Because he was giving me the number to

16       reach out to him.

17                 Q.            When you say "he," do you mean Mr. Leal,

18       the defendant?

19                 A.            Yes, yes.

20                 Q.            And speaking of Mr. Leal, did you ever use

21       any type of threats or force to get Mr. Leal to call

22       you?

23                 A.            No.

24 l               Q.            Who initiated the phone calls between

25       yourself and Mr. Leal?

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                  82



 1                 A.            What?

 2                 Q.            Who was the person who made the phone call

 3       first?           Was it Mr. Leal making the phone call to you,

 4       or was it you making the phone call to Mr. Leal?

 5                 A.            Him to me.

 6                 Q.            Was it usually that way, or always, or

 7       sometimes?

 8                 A.            Always.

 9                 Q.            Always.   And let me ask you, when you spoke

10       with him, did he ever appear to be confused or not

11       know what was going on?

12                 A.            No.

13                 Q.            If the defendant, Mr. Leal, ever said to

14       you to leave him alone, to go away, or that he didn't

15       deal drugs, what would you have done in that

16       instance?

17                 A.            I'd have walked away.

18                 Q.            And if you would have walked away, would

19       you have tried to pursue other suspects?

20                 A.            Yes.

21                 Q.            Did Agent Ramos, your handler, know that

22       Gaspar Leal, the defendant, was trying to call you?

23                 A.            Yes.

24 l               Q.            Did he authorize you to continue having

25       contact with Mr. Leal?

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                  83



 1                 A.            Yes.

 2                 Q.            So I'm going to continue with this call.

 3                               (Tape played.)

 4                 Q.            So I've already paused it.   Mr. Casias, or

 5       Jose, as you know him, he's talking about 100 bucks,

 6       or money.                Do you know what he's talking about at

 7       this point?

 8                 A.            Some food stamps.

 9                 Q.            Food stamps?

10                 A.            Yes.

11                 Q.            And just to clarify one point, you have

12       never met this person, Jose, before this time; is

13       that correct?

14                 A.            No.

15                 Q.            And you also never knew Mr. Leal before

16       this investigation; correct?

17                 A.            No.

18                 Q.            You had no personal connection to Mr. Leal

19       at all?

20                 A.            No.

21                 Q.            Is that correct?

22                 A.            Yes.

23                               (Tape played.)

24 l               Q.            Were you able to listen to that segment of

25       the call?

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                   84



 1                 A.            Yes.

 2                 Q.            It sounds like this is your first phone

 3       conversation with Jose.                  Is that accurate?

 4                 A.            Yes.

 5                 Q.            And can you tell me what's going on here?

 6       Are you guys trying to find out what's going on and

 7       who each other is or --

 8                 A.            Yes.

 9                               (Tape played.)

10                 Q.            When Jose says that he pushes weed, what

11       does that refer to?

12                 A.            Marijuana.

13                 Q.            Were you looking for marijuana?

14                 A.            No.

15                 Q.            What were you looking for?

16                 A.            Crystal meth or heroin.

17                 Q.            Why is Jose talking about marijuana when

18       what you're looking for is crystal methamphetamines?

19                 A.            I don't know.

20                               (Tape played.)

21                 Q.            All right.   So I paused it again.   Jose

22       makes reference to a girl, a woman named Crystal.

23       Did you hear that?

24 l               A.            Yes.

25                 Q.            And it sounded like you didn't know who

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    85



 1       Crystal was, and you asked, "Who is Crystal?"                    So

 2       what's going on here?

 3                 A.            It didn't click at me at the moment.

 4                 Q.            When you say it didn't click on you, do you

 5       mean you didn't understand what was going on?

 6                 A.            Yes.

 7                 Q.            But what did you understand that to mean?

 8                 A.            Crystal meth.

 9                 Q.            Crystal meth?

10                 A.            Yes.

11                 Q.            So is Jose trying to use coded language to

12       communicate with you?

13                 A.            Yes.

14                 Q.            In your experience as a confidential

15       informant, is it common for drug dealers to use coded

16       language during phone calls?

17                 A.            Yes.

18                 Q.            Why?

19                 A.            Because calls might be tapped or be

20       listened to.                   You just never know.

21                 Q.            So you want to avoid the police listening

22       in?

23                 A.            Yes.

24 l               Q.            If you were to call up a person who you

25       believe was a drug dealer and you said something

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    86



 1       like, "Hello, I would like to order your finest

 2       supply of crystal methamphetamine," what do you think

 3       would happen in that instance?

 4                 A.            They'd hang up on me.

 5                 Q.            They'd hang up on you?

 6                 A.            Yeah.

 7                 Q.            Is that something you've ever done

 8       throughout your time as a confidential informant?

 9                 A.            Yes.

10                 Q.            And the person has hung up on you?

11                 A.            Yes.

12                 Q.            Let's continue with the call.

13                               (Tape played.)

14                 Q.            All right.     So I paused it once again.

15       Jose, this time, is making reference to black

16       Jordans.                Selling black Jordans.     Do you know what

17       that means?

18                 A.            Yes, heroin.

19                 Q.            Heroin.   Now, Jose keeps making reference

20       to "he," so for example, he says, "He told me

21       something about that you pushed black, that you'd be

22       selling black Jordans."

23                               What makes Jose think that you are selling

24 l     heroin?

25                 A.            Because I'm buying narcotics off the

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                       87



 1       streets, they think I'm a seller.

 2                 Q.            And when Jose says, "He told me something

 3       about that you pushed the black," who is "he"?

 4                               MR. BOWLES:     Object to speculation.      Lack

 5       of foundation.

 6                               MR. HURTADO:     He should be allowed to

 7       answer if he knows, Your Honor.

 8                               THE COURT:     Well, hold on a second.      I'm

 9       going to sustain that one.

10                               (Tape played.)

11       BY MR. HURTADO:

12                 Q.            Now, on that call, Confidential Informant,

13       you say, "Could you hook me up with it or something?"

14       Do you recall hearing that?

15                 A.            Yes.

16                 Q.            Do you remember what it was you were

17       talking about?

18                 A.            Yes.

19                 Q.            And what is that?

20                 A.            Weapons.

21                 Q.            Let's move on to the remainder of the call.

22                               (Tape played.)

23                 Q.            All right.     So I paused it again and it

24 l     sounds like you have just requested what are called

25       two zippers.                   Did you hear that part?

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                   88



 1                 A.            Yes.

 2                 Q.            Can you tell us what a zipper is?

 3                 A.            An ounce.

 4                 Q.            So would two zippers be 2 ounces?

 5                 A.            Yes.

 6                 Q.            In your experience as a confidential

 7       informant, is the word "zipper" a common word for

 8       methamphetamine, 1 ounce?

 9                 A.            Or others.

10                 Q.            Or what -- you were going to say something

11       else.

12                 A.            Heroin, cocaine.

13                 Q.            So a zipper is just an ounce, and it could

14       be an ounce for any different type of drug?

15                 A.            Yes.

16                 Q.            So it could be an ounce of heroin?

17                 A.            Yes.

18                 Q.            An ounce of meth?

19                 A.            Yes.

20                 Q.            Ounce of cocaine?

21                 A.            Yes.

22                               (Tape played.)

23                 Q.            Now, on that instance, Jose makes reference

24 l     to trying to get ahold of a girl on Facebook.                  Do you

25       know what's going on there?

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                   89



 1                 A.            He's trying to direct me to an individual

 2       that might help me out.

 3                 Q.            In other words, by "help you out," you mean

 4       sell you drugs?

 5                 A.            Yes.

 6                               (Tape played.)

 7                 Q.            Now, Confidential Informant, the call ends

 8       there.           What ended up happening with Jose?         In other

 9       words, did you ever end up buying any drugs from

10       Jose?

11                 A.            No.

12                 Q.            And why did that not materialize?    Why did

13       that not come through?

14                 A.            They never got ahold of people, I guess.

15                 Q.            Did Mr. Leal end up calling you again?

16                 A.            Yes.

17                 Q.            And why did he call you again?

18                               MR. BOWLES:    Objection, speculation.

19                               THE COURT:    Sustained.

20       BY MR. HURTADO:

21                 Q.            Was there another phone call with Mr. Leal?

22                 A.            Yes.

23                 Q.            Did you speak with Mr. Leal?

24 l               A.            Yes.

25                 Q.            Was he calling you?

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                   90



 1                 A.            Yes.

 2                 Q.            I'm going to play the third call.    This one

 3       is dated July 24.                 This one is a little bit longer,

 4       at 13 minutes, 20 seconds.

 5                               (Tape played.)

 6                 Q.            So I paused it already.    Can you identify

 7       the voices for the jury that appear in that call so

 8       far?

 9                 A.            Yes.

10                 Q.            Please tell us who they are.

11                 A.            Gaspar.

12                 Q.            Anybody else?    Does Jose appear to be on

13       that phone?

14                 A.            Yes, later.

15                 Q.            Gaspar mentions a name.    He says, "Hey,

16       Luis."           Is that you?

17                 A.            Yes.

18                 Q.            Is that your real name?

19                 A.            Yes.

20                               (Tape played.)

21                 Q.            So in that segment, defendant Leal is

22       making reference to his primo?

23                 A.            Yes.

24 l               Q.            Do you know who that is?

25                 A.            Cousin.

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                     91



 1                 Q.            Who is his cousin?     Do you know a name?        Do

 2       you know who that is?

 3                 A.            (Witness shakes head.)

 4                 Q.            That's fine.     How about Toque?   There is a

 5       reference to somebody named Toque.                   Do you know who

 6       that individual is?

 7                 A.            An individual that was incarcerated with

 8       him.

 9                               (Tape played.)

10                 Q.            I'm going to pause the call there because

11       there is a big segment in Spanish, so I'm going to

12       fast-forward through that.

13                               (Tape played.)

14                 Q.            Now, I paused it again.     It sounds like

15       Toque, this guy you know as -- or Luis, this person

16       you know as Toque, says something about the one

17       that's for, for, for Gaspar.                   Do you remember hearing

18       that?

19                 A.            Yes.

20                 Q.            Do you know what that is in reference to?

21                 A.            No.

22                 Q.            All right.

23                               (Tape played.)

24 l               Q.            I'll pause it right there.     The defendant

25       gives you a phone number.                   Did you hear that part?

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                    92



 1                 A.            Yes.

 2                 Q.            Did you ever come to learn whose phone

 3       number that was?

 4                 A.            Yes.

 5                 Q.            Whose phone number was that?

 6                 A.            Daniel.   I know him as Primo.

 7                 Q.            You know him as Primo?

 8                 A.            Yes.

 9                 Q.            Did you ever come to learn Primo's real

10       name?

11                 A.            Yes.

12                 Q.            And what is his real name?

13                 A.            Daniel.

14                 Q.            Does he have a last name?

15                 A.            I don't know.

16                 Q.            That's fine.     And why is Mr. Leal giving

17       you that phone number?

18                               MR. BOWLES:     Object to speculation, Your

19       Honor.

20                               THE COURT:     Well, sustained.

21       BY MR. HURTADO:

22                 Q.            What did you do with that phone number,

23       Confidential Informant?

24 l               A.            I called it.

25                 Q.            You called it?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   93



 1                 A.            Yes.

 2                 Q.            And why did you call it?

 3                 A.            To buy drugs off him.

 4                 Q.            To buy drugs?

 5                               I'm going to continue with the call.

 6                               (Tape played.)

 7                 Q.            So answer this only if you know.    Jose

 8       makes reference to trying to make a four-way call.

 9       Do you know who is going to be involved in that

10       four-way call?

11                 A.            Daniel.

12                 Q.            Daniel?

13                 A.            Yes.

14                 Q.            Anybody else?    Is Gaspar a part of that

15       call?

16                 A.            Yes.

17                 Q.            Is Luis Arreola-Palma a part of that call?

18                 A.            Yes.

19                 Q.            And are you a part of that call?

20                 A.            Yes.

21                               (Tape played.)

22                 Q.            All right.   In that segment, Mr. Leal, the

23       defendant, says, "Just keep on trying, then."

24 l                             Only if you know the answer, do you know

25       what Mr. Leal is trying to get you to do?

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                       94



 1                               MR. BOWLES:     Again, Your Honor, I'm going

 2       to object.

 3                               THE COURT:     Well, I think he can explain

 4       what he did.                   But I guess he can say what his

 5       understanding was that he understood Mr. Leal to want

 6       him to do.                So if you phrase it that way, his

 7       understanding, I'll allow him to testify.

 8                               MR. HURTADO:     Yes, sir.

 9       BY MR. HURTADO:

10                 Q.            Confidential Informant, what was your

11       understanding of what Mr. Leal, the defendant, wanted

12       you to do?

13                 A.            To reach out to Daniel and buy narcotics

14       off him.

15                 Q.            The rest of the call I won't play, but I

16       want to touch base on a few more things before I

17       conclude my direct exam of you.

18                               First of all, do you know who I am?

19                 A.            Yes.

20                 Q.            Have you ever met me before?

21                 A.            Yes.

22                 Q.            What is my name?

23                 A.            Sammy.

24 l               Q.            Where have you and I met before?

25                 A.            At your office, state attorney.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                  95



 1                 Q.            And why did we meet there?

 2                 A.            To prep me.

 3                 Q.            To prep you?

 4                 A.            Yes.

 5                 Q.            To prep you for this trial?

 6                 A.            Yes.

 7                 Q.            Okay.   Were you paid any money by the ATF

 8       to be here today for this trial?

 9                 A.            Today as in --

10                 Q.            So --

11                 A.            For my expenses being here.

12                 Q.            Yes, for the purposes of being here.

13                 A.            Yes.

14                 Q.            Can you tell the members of the jury how

15       much that was, to your knowledge?

16                 A.            600.

17                 Q.            $600?

18                 A.            Yes.

19                 Q.            And is it common practice for the ATF to

20       pay you for work-related expenses like travel?

21                 A.            Yes.

22                 Q.            The $600 that you received -- what do you

23       spend that on, when you're making work-related travel

24 l     arrangements like this?

25                 A.            Bills, expenses, just my -- money for my

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                  96



 1       kids.

 2                 Q.            Do you get set up with a hotel by the ATF?

 3                 A.            Yes.

 4                 Q.            Do you get reimbursed for mileage, like on

 5       your car?                You said you drove --

 6                 A.            Sometimes.

 7                 Q.            Sometimes?

 8                 A.            Yes.

 9                 Q.            Food?

10                 A.            It comes out of my pocket.

11                 Q.            Food comes out of your pocket.   Are you

12       directed by the ATF to testify a certain way because

13       they're paying you?

14                 A.            No.

15                 Q.            Okay.   Have I told you to testify a certain

16       way?

17                 A.            No.

18                 Q.            You indicated before that you've been

19       working with the ATF since, I think, 2012; is that

20       correct?

21                 A.            Yes.

22                 Q.            You've been paid money in exchange for your

23       services.

24 l               A.            Yes.

25                 Q.            Do you own any big mansions?

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                 97



 1                 A.            No.

 2                 Q.            Do you own expensive cars?

 3                 A.            No.

 4                 Q.            Do you wear designer clothes?

 5                 A.            No.

 6                 Q.            Fancy jewelry?

 7                 A.            No.

 8                 Q.            So what do you spend all this money that

 9       you earn from the ATF?

10                 A.            Expenses, going out eating, bills, sending

11       money home.

12                 Q.            Do you remember back in 2015 you were

13       charged with driving on a suspended or a revoked

14       license?

15                 A.            Yes.

16                 Q.            Did you ever get that fixed?

17                 A.            Yes.

18                 Q.            Did the ATF help you get that fixed?

19                 A.            Yes.

20                 Q.            When your license was suspended or revoked,

21       did Agent Ramos here drive you around, or how did you

22       get around that?

23                 A.            Yes, he drove me around.

24 l               Q.            All right, Mr. Confidential Informant --

25       actually, I do have more questions for you.

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                        98



 1                               So we just listened to this one longer call

 2       where the defendant, Mr. Leal, gave you a phone

 3       number to this guy you learned was named Daniel.                          Do

 4       you remember that?

 5                 A.            Yes.

 6                 Q.            And I think you testified that it was your

 7       understanding that Mr. Leal was giving you that phone

 8       number --

 9                               MR. BOWLES:     Your Honor, I'm going to

10       object to leading.

11                               THE COURT:     Don't lead him.

12                               MR. HURTADO:     Yes, sir, Your Honor.

13       BY MR. HURTADO:

14                 Q.            What did you do with the phone number that

15       Mr. Leal gave you for Daniel or the man you knew as

16       Primo?

17                 A.            I called it a couple of times.

18                 Q.            You called it a couple of times.     Did you

19       ever get a response from Daniel, or Primo?

20                 A.            Not at the moment; after I shot him a text.

21                 Q.            And he responded to you then?

22                 A.            Yes.

23                 Q.            And based on that response, what did you

24 l     and Daniel, or Primo, as you know him, discuss?

25                 A.            Crystal meth.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                  99



 1                 Q.            Crystal meth.   How much did Daniel agree to

 2       sell you?

 3                 A.            Two ounces.

 4                 Q.            Is that what you negotiated for?

 5                 A.            Yes.

 6                 Q.            Do you remember whether you and Daniel had

 7       come to an agreement about how much the

 8       methamphetamine -- you would have to pay?

 9                 A.            The following day.

10                 Q.            The following day.   The following day,

11       where did you meet Daniel?

12                 A.            At a Walmart.

13                 Q.            Was that here in the city of Albuquerque,

14       county of Bernalillo, in the state of New Mexico?

15                 A.            Yes.

16                 Q.            Who were you accompanied with?

17                 A.            With ATF Agent Carlos Valles.

18                 Q.            Had you ever worked with Agent Valles

19       before?

20                 A.            Yes.

21                 Q.            Why was Agent Valles with you on this day?

22                 A.            He was doing undercover.

23                 Q.            And just to clarify, what month and what

24 l     year are we talking about?

25                 A.            July 2016.

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                  100



 1                 Q.            July 2016.   And I'm sorry, why was Agent

 2       Valles with you, if you know?

 3                 A.            He was doing the deal with me, as in he was

 4       playing the role as an undercover agent, but also a

 5       street hustler.

 6                 Q.            I think you said that you and the

 7       undercover agent went to Walmart?

 8                 A.            Yes.

 9                 Q.            How did you and the agent get there?

10                 A.            In his vehicle.

11                 Q.            Did Daniel, or Primo, end up showing up, as

12       well?

13                 A.            Yes.

14                 Q.            How did he get there?

15                 A.            In his vehicle.

16                 Q.            What happened once Primo, or Daniel, got

17       there?

18                 A.            I jumped out the vehicle, and sat in the

19       front passenger side, and a minute later Carlos

20       jumped out and sat in the backseat of the vehicle.

21                 Q.            So as I understand it, it's Daniel,

22       yourself, and Agent Valles in the car; is that

23       correct?

24 l               A.            Yes.

25                 Q.            What happened inside the car?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                 101



 1                 A.            I introduced them to one another so they

 2       could see each other, and I stepped out, and they

 3       started talking among each other.

 4                 Q.            Did you see Daniel give anything to the

 5       agent?

 6                 A.            Yes, 2 ounces of crystal meth.

 7                 Q.            Did you see the agent give anything to

 8       Daniel?

 9                 A.            Yes, money.

10                 Q.            After the money and the drugs were

11       exchanged, where did you guys go?

12                 A.            We jumped out and went back to our vehicle

13       and took off.

14                 Q.            And did Daniel leave in his own separate

15       direction?

16                 A.            Yes.

17                 Q.            Did you have contact with Daniel again?

18                 A.            Yes.

19                 Q.            When was this?

20                 A.            August of 2016.

21                 Q.            August of 2016.   And what happened on this

22       occasion?

23                 A.            Another order for 2 ounces of crystal meth.

24 l               Q.            From Daniel?

25                 A.            Yes.

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                   102



 1                 Q.            Did you place that order?

 2                 A.            Yes.

 3                 Q.            Do you know how much it was for?

 4                 A.            Two ounces.

 5                 Q.            I'm sorry, price.

 6                 A.            Give or take 450, 500.

 7                 Q.            Dollars?

 8                 A.            Yes.

 9                 Q.            Per ounce?

10                 A.            No, per ounce was $250, $200.

11                 Q.            And tell us where this deal took place.

12                 A.            At a car wash.

13                 Q.            Car wash.     Was that, again, in the city of

14       Albuquerque, county of Bernalillo, state of New

15       Mexico?

16                 A.            Yes.

17                 Q.            And describe what happened.

18                 A.            We drove up.     We waited for him.   We parked

19       in one of the stools where you wash the car.                    He

20       showed up, parked right next to us.                   We jumped out,

21       me and Carlos, and we tried to lure him towards the

22       vehicle so we could look at the stash com --

23       compartment.

24 l               Q.            What happened once Daniel -- once you saw

25       Daniel there at the car wash?

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                     103



 1                 A.            He jumped out of his vehicle.      He came

 2       around at that moment.                   I knew my position to get in

 3       the back of the car while ATF arrested him.

 4                 Q.            So you knew ATF in advance was going to

 5       arrest him?

 6                 A.            Yes.

 7                 Q.            Did you know whether Daniel brought

 8       anything to the scene with him?

 9                 A.            Yes.

10                 Q.            What did he bring?

11                 A.            Crystal meth.

12                 Q.            Have you testified here today to the best

13       of your ability and knowledge?

14                 A.            Yes.

15                               MR. HURTADO:     Your Honor, I have no further

16       questions.                Thank you.

17                               THE COURT:     Thank you, Mr. Hurtado.

18                               Mr. Bowles, do you have cross-examination

19       of the confidential informant?

20                               MR. BOWLES:     Yes, Your Honor.

21                               THE COURT:     Mr. Bowles.

22                                       CROSS-EXAMINATION

23       BY MR. BOWLES:

24 l               Q.            Confidential Informant, you started working

25       for the ATF in approximately October of 2012; is that

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                               104



 1       right?

 2                 A.            Yes.

 3                 Q.            Before that, you had worked for the Chicago

 4       Police Department and the FBI; is that right?

 5                 A.            Yes.

 6                 Q.            And both the Chicago Police Department and

 7       the FBI had paid you for your work?

 8                 A.            Yes.

 9                 Q.            Do you have any idea how much money you got

10       from the Chicago PD and FBI over the years?

11                 A.            About $25,000.

12                 Q.            And the ATF has paid you approximately

13       $125,000; is that correct?

14                 A.            Yes.

15                 Q.            You stated on direct examination you have

16       to put deals on the table to make money; is that

17       right?

18                 A.            Yes.

19                 Q.            And so when you put a deal on the table,

20       the ATF pays you; is that right?

21                 A.            Correct.

22                 Q.            In this case, you're getting $600 to come

23       into this courtroom and testify, you were paid $600

24 l     for this case; is that right?

25                 A.            Yes.

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                  105



 1                 Q.            And have you been paid money to drive out

 2       here in your vehicle?

 3                 A.            No.

 4                 Q.            Oh, don't you get mileage reimbursed,

 5       Confidential Informant?

 6                 A.            Yes.

 7                 Q.            That's through the U.S. Attorney's Office;

 8       right?

 9                 A.            Yes.

10                 Q.            You also get your hotel paid for; correct?

11                 A.            Yes.

12                 Q.            How many days are you out here?     One or

13       two?

14                 A.            A week.

15                 Q.            A week.   Do you spend that whole week

16       preparing with the Government?

17                 A.            Not the whole week.     A couple of days.

18                 Q.            A couple of days.     So you get in with them

19       for a couple of days and prepare for your testimony.

20                 A.            Yes.

21                 Q.            And you know that this case, the deal that

22       you're working on, is Gaspar Leal; right?

23                 A.            Yes.

24 l               Q.            And he's the only one on trial here?

25                 A.            Yes.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  106



 1                 Q.            And you've been paid $600.     Now, over the

 2       years, you were paid $125,000.                  And is that all in

 3       cash?

 4                 A.            Yes.

 5                 Q.            And that was all to put deals on the table

 6       for the ATF; correct?

 7                 A.            Yes.

 8                 Q.            Now, at any given time, under your

 9       contract, do you get paid, for example, $10,000 and

10       another time you get $5,000?                  And my question is:        Do

11       the numbers vary?                  The amounts you get paid vary?

12                 A.            What do you mean?

13                 Q.            So for this deal, let's say you get paid

14       $2,000 in cash.                  And for this deal in three months,

15       they might give you $5,000 in cash.

16                 A.            Not if I got in one -- the right amount

17       every week, like a regular check.

18                 Q.            Every week they give you cash?

19                 A.            Yes.

20                 Q.            How, at the end of the year, do you report

21       all that income?

22                 A.            Taxes.    I fill out a form.

23                 Q.            Have you put all of this on your tax

24 l     returns over the years?

25                 A.            I end up giving back.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  107



 1                 Q.            You gave back what?

 2                 A.            I end up paying.     I end up owing, in other

 3       words.

 4                 Q.            How much money do you owe?

 5                 A.            At the moment, off the top of my head, I

 6       can't --

 7                 Q.            Do you have any other jobs the last seven

 8       years besides working for the ATF?

 9                 A.            No.

10                 Q.            So the last seven years, your entire income

11       has been the ATF?

12                 A.            Yes.

13                 Q.            Have you sold any drugs on the side?

14                 A.            No.

15                 Q.            Do you have a house?

16                 A.            No.     I used to.

17                 Q.            When did you sell your house?

18                 A.            After me and my wife divorced.

19                 Q.            Was that the last couple of years?

20                 A.            Yeah.

21                 Q.            So --

22                 A.            Three years.

23                 Q.            Three years?

24 l               A.            Yeah.

25                 Q.            But for the past seven years, at least four

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  108



 1       of those years, you were paying on a house.

 2                 A.            Yes.

 3                 Q.            How much were those monthly payments?

 4                 A.            $1,000.

 5                 Q.            Were you paying on a car?

 6                 A.            Yes.

 7                 Q.            How much were you paying on that car?

 8                 A.            $600, with insurance.

 9                 Q.            And what kind of car was that?

10                               MR. HURTADO:     Objection, Your Honor,

11       relevance.

12                               THE COURT:     Overruled.

13                 A.            I had a conversion van.

14       BY MR. BOWLES:

15                 Q.            And aside from the house and car expenses,

16       I'm assuming you had other expenses for your

17       household?                You said you had children?

18                 A.            Yes.

19                 Q.            You have food, groceries?

20                 A.            Yes.

21                 Q.            You have utilities?

22                 A.            Yes.

23                 Q.            Did you have a personal cellphone?

24 l               A.            Yes.

25                 Q.            Did you have cable TV?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  109



 1                 A.            Yes.

 2                 Q.            Would it be safe to say that $1,000 for

 3       your house, $100 for your car, utilities, food and

 4       everything, you have about a $2,500 monthly budget?

 5                 A.            Yeah, give or take.

 6                 Q.            So that would come out to about $30,000 per

 7       year; is that right?

 8                 A.            Yes.

 9                 Q.            Was your wife working during those years?

10                 A.            She had a part-time.

11                 Q.            And do you know how much she was making?

12                 A.            Probably 100 bucks a week.

13                 Q.            So approximately $400 a month.     So that

14       would be $4,800 a year, approximately?

15                 A.            Yeah.

16                 Q.            Now, the ATF agent earlier testified that

17       you were making, from payments from the ATF,

18       approximately $17,900 a year.                   Does that sound about

19       right to you?

20                 A.            I mean, give or take.     I mean, it's not

21       always like it's the whole year thing that you're

22       working, you know, working for them or traveling and

23       stuff like that.                It depends if you get to go out

24 l     there and do something, or you stay back home and do

25       the work there.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  110



 1                 Q.            I thought you said earlier you get paid

 2       every week in a set amount.

 3                 A.            Yes, while you're working.     While you're

 4       doing something -- as long as you're bringing

 5       something to the table, you get paid.                   If I don't

 6       bring it to the table, I don't get paid.

 7                 Q.            So it's not even certain it was $17,000.

 8       If you're not working, you're not getting paid.

 9                 A.            Exactly.

10                 Q.            So you're telling the jury your only job

11       was the ATF the last seven years, but in those four

12       years you were making about $18,000 a year, your wife

13       about $5,000, but your expenses were about $30,000.

14       So that's $23,000 you're making and your expenses for

15       your household are about $30,000.                   Where was that

16       other money coming from?

17                 A.            Expenses, going out, heating, clothes.         It

18       all adds up.

19                 Q.            I know the expenses add up.     I totally

20       agree with you on that.                I'm saying, where were you

21       getting the other money to pay for that?                   Because

22       you're not making enough from the ATF and your wife's

23       salary.

24 l               A.            I'm making $1,000 a week.     How am I not

25       making enough?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  111



 1                 Q.            You're making $1,000 a week?

 2                 A.            Give or take $900 a week.

 3                 Q.            You're saying you're make $50,000 a year?

 4                 A.            I mean, I don't keep track, but what comes

 5       to my hands goes to my bills.

 6                 Q.            So you're telling me you're making $50,000

 7       a year from the ATF?

 8                 A.            But like I said, not always through the

 9       whole thing when we're traveling or -- if I'm at

10       home, it's less.                   If I travel, it's about $900 a

11       week.

12                 Q.            That's when you're really working, bringing

13       cases in?

14                 A.            Um-hum.

15                 Q.            Is that right?

16                 A.            Yes.

17                 Q.            Now, during this time I think you said you

18       also had a personal cellphone; correct?

19                 A.            Yes.

20                 Q.            And you're able to use that personal

21       cellphone for whatever you want to use it for; right?

22                 A.            Exactly.

23                 Q.            So now, I know you said -- you told the

24 l     jury earlier that they can believe you because

25       everything you do is recorded, but there was nothing

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  112



 1       stopping you -- you can use your personal cellphone

 2       during the day, during the week, during the month;

 3       right?

 4                 A.            Yes.

 5                 Q.            And do you have just one personal cellphone

 6       or do you have multiple?

 7                 A.            It was one phone with two lines.

 8                 Q.            One phone and two lines?

 9                 A.            Yes.

10                 Q.            So the other line was not recorded?

11                 A.            No, it was my personal line.

12                 Q.            Okay.   And do you have personal, like,

13       texting abilities, Snapchat, things like that?

14                 A.            Yes.

15                 Q.            So you could do all that without them

16       knowing about it; right?

17                 A.            Exactly.

18                 Q.            And you also, during this timeframe, when

19       you were under ATF contract, my understanding, you

20       were arrested for driving on a suspended license;

21       correct?

22                 A.            Correct.

23                 Q.            Now, the ATF then helped you get that

24 l     worked out, I know.                 But prior to that, you hadn't

25       told Agent Ramos that you were driving on a suspended

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   113



 1       license until you got arrested; right?

 2                 A.            I don't remember.

 3                 Q.            Well, you were arrested, and so that

 4       happened; right?                   You were arrested?

 5                 A.            Yes.

 6                 Q.            If you had told Agent Ramos before, don't

 7       you think he would have helped you fix that before

 8       you were arrested?

 9                 A.            I mean, I took that upon myself.      I had to

10       take my kids to school and stuff like that.

11                 Q.            I know.     You had to drive.   But your

12       license was suspended.

13                 A.            Yes.

14                 Q.            And do you know how long you were driving

15       on a suspended license?

16                 A.            A couple months.

17                 Q.            Was that because of a DWI?

18                 A.            It was -- DUI, you mean.

19                 Q.            DUI, driving under the influence.

20                 A.            Uh-huh.

21                 Q.            Is that why your license got suspended?

22                 A.            Yes.

23                 Q.            So as part of your contract with the ATF,

24 l     you're not supposed to commit crimes; right?

25                 A.            Exactly.

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                 114



 1                 Q.            And when you got arrested, what -- did you

 2       tell the ATF?

 3                 A.            I told them, but technically, it was -- it

 4       said in the contract any felonies.                That was a

 5       misdemeanor.

 6                 Q.            So for misdemeanors, you're saying the ATF

 7       just lets you -- free pass?                You can do a

 8       misdemeanor?

 9                 A.            No, no, but in the contract it says any

10       felonies, and that wasn't a felony.

11                 Q.            So you didn't commit a felony, so you're

12       okay.

13                 A.            I mean, I committed -- I shouldn't have

14       done what I've done, but I don't think that I messed

15       up with the contract.

16                 Q.            So you had a DWI during that timeframe;

17       right?

18                 A.            Yes.

19                 Q.            And were you drinking excessively?

20                 A.            Go to parties, just had a couple of beers

21       with a couple of friends.

22                 Q.            Pulled over, driving while intoxicated?

23                 A.            Yes.

24 l               Q.            Did you have two of them during that

25       timeframe?

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                  115



 1                 A.            I beat the second one.

 2                 Q.            You beat the second one?

 3                 A.            Yes.

 4                 Q.            Okay.     Was that because the officer didn't

 5       show up, or the agents helped you, or how did you

 6       beat it?

 7                 A.            Because they gave me a Breathalyzer test

 8       and it came out to 0.000, so there was no -- I wasn't

 9       intoxicated.                   And the judge seen that and threw it

10       out.

11                 Q.            But you had been drinking.

12                 A.            From their understanding, they thought I

13       was intoxicated, but it was because of my diabetes.

14                 Q.            So you're saying that you had diabetes --

15                 A.            I've been having it for the last 12 years.

16                 Q.            But you're saying that you were driving

17       while intoxicated, but they did a Breathalyzer, and

18       you didn't have -- it was 0.0?

19                 A.            Um-hum.

20                 Q.            You were drinking, though; right?

21                 A.            No.     If I was, I would have caught another

22       case.

23                 Q.            You're saying your diabetes -- they thought

24 l     you were drunk?

25                 A.            Yeah, because my sugar was down.     So then

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   116



 1       when I start sweating, I start looking kind of blurry

 2       and stuff.                I usually got to park.      And the reason

 3       they stopped me, because I parked in a one-way, and

 4       he thought I was under the influence of something.

 5       And I tried to tell him, explain to him, but he ended

 6       up doing what he had to do, doing his job, and I just

 7       went along with it.                 And in the end I knew that I

 8       wasn't intoxicated.                 I knew the judge would look it

 9       and throw it out.

10                 Q.            Did you do time?

11                 A.            No, I beat it the second I went to court.

12                 Q.            And they dropped the charges?

13                 A.            Yeah.

14                 Q.            Did you tell the ATF about this?

15                 A.            No, that I remember.    No.    Not the second

16       time, because it was thrown out.

17                 Q.            Okay.   But when you get arrested or

18       charged, you know you're supposed to tell the ATF

19       about this stuff, aren't you?                  Don't you?

20                 A.            If I catch a case or something.      I don't

21       think I caught a crime, I did a crime or something

22       because I got arrested.                 I wasn't charged with it.

23                 Q.            Now, Confidential Informant, your call with

24 l     Jose Casias -- and that's call 2 on the second tab

25       that we listened to -- do you remember that call?

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                  117



 1                 A.            Yes.

 2                 Q.            And do you remember Mr. Casias talks to you

 3       and he tells you that he pushes weed?                Do you

 4       remember that?

 5                 A.            Yes.

 6                 Q.            And do you remember he says he doesn't push

 7       chronic, he pushes the swag?

 8                 A.            Yes.

 9                 Q.            And do you remember later on, on page 13 of

10       that call, you say that you usually get two zippers?

11                 A.            Yes.

12                 Q.            So you're telling Jose -- you're basically

13       letting him know that you're trying to get two

14       zippers of methamphetamine; right?                You're trying to

15       get crystal.

16                 A.            Yes.

17                 Q.            And two zippers, as we went over, is 2

18       ounces.            You're trying to get 2 ounces; is that

19       correct?

20                 A.            Yes.

21                 Q.            And then later on, you told the jury that

22       you were able to connect with Daniel Carmona and

23       you're able to get those two zippers from Daniel

24 l     Carmona; is that right?

25                 A.            Yes.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                     118



 1                 Q.            Now, when Jose Casias first talks to you

 2       and he says, "I push weed, homie," did you try to get

 3       any weed from him?

 4                 A.            No.

 5                 Q.            So the ATF, was it your instruction that,

 6       "Don't worry about weed.                   Just go out and get

 7       methamphetamine."

 8                 A.            Or heroin.

 9                 Q.            Or what?

10                 A.            Heroin.

11                 Q.            Okay.     So if Casias is telling you he

12       pushes weed, you're not even concerned about that.

13       You're out there trying to get methamphetamine.

14                 A.            Right.

15                 Q.            Or heroin.

16                 A.            Yes.

17                 Q.            And then, after you tell him that, you're

18       not interested in weed, then basically there's more

19       calls made and Jose is trying to find -- and he got a

20       girl on Facebook, and you're trying to track down

21       somebody to get you the methamphetamine in

22       Albuquerque.                   Is that kind of how it happened?

23                 A.            I didn't ask for all that.     He brought it

24 l     up and told me that he could do this and this for me.

25       I didn't put pressure on the issue.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                 119



 1                 Q.            You didn't pressure him, but you said to

 2       start it.                Would you agree with me on this?    You

 3       said, "Like, I want two zippers."                  You're the one

 4       that started that process; correct?

 5                 A.            I was led to him to give him a call because

 6       he could direct me in the right direction.

 7                 Q.            And I understand that, but I'm saying,

 8       again, to clarify, you're the one that said, "Like, I

 9       want two zippers"; right?

10                 A.            I said I usually get two zippers.

11                 Q.            Usually get two zippers.

12                 A.            Yes.

13                 Q.            So on the street, you're wanting him to

14       know that what you're after is methamphetamine.

15                 A.            Yes.

16                 Q.            Now, he also talks about that he heard you

17       push black Jordans, and that means heroin?

18                 A.            Yes.

19                 Q.            And you said because you're out on the

20       street, that people thought you might be selling

21       heroin; is that right?

22                 A.            Yes.

23                 Q.            Were you selling heroin?

24 l               A.            No.

25                 Q.            As part of this operation, did you sell

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                  120



 1       heroin to anybody?

 2                 A.            No.

 3                 Q.            And at any time during this operation were

 4       you selling anything -- cigarettes, any other items?

 5                 A.            I got rid of tobacco cigarettes.

 6                 Q.            You got what?

 7                 A.            I got rid of cigarettes.

 8                 Q.            So you sold some cigarettes?     Were you

 9       making money on that?

10                 A.            Not really.     A couple of dollars here and

11       there.

12                 Q.            Did you sell any other narcotics?

13                 A.            That's not narcotics.

14                 Q.            I know it's not narcotics.     But I mean,

15       anything beside heroin?                   Did you sell any narcotics?

16                 A.            No.

17                 Q.            At any given time during this case that you

18       were working on, did you use narcotics?

19                 A.            No.

20                 Q.            Have you used any since you've been on the

21       ATF contract?

22                 A.            No.

23                 Q.            Even marijuana?

24 l               A.            No, I don't smoke that.

25                 Q.            Not heroin, not meth?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                     121



 1                 A.            No.

 2                 Q.            And not cocaine?

 3                 A.            No.

 4                 Q.            Just some alcohol?

 5                 A.            No.    From time to time.

 6                 Q.            You said that you reported all this income

 7       on your tax returns; is that right?

 8                 A.            Yes.

 9                 Q.            Has anybody from the agency ever checked

10       your tax returns?                  Have they sat you down and talked

11       to you about that?

12                 A.            They talked to me about them, but I never

13       proceeded to need the help.

14                 Q.            Did you ever show them to them?

15                 A.            No.

16                               MR. BOWLES:     Your Honor, may I have just

17       one moment?

18                               THE COURT:     You may.

19                               MR. BOWLES:     Your Honor, that's all the

20       questions I have.

21                               THE COURT:     Thank you, Mr. Bowles.

22                               Mr. Hurtado, do you have redirect of the

23       confidential informant?

24 l                             MR. HURTADO:     Yes, sir, Your Honor.

25                               THE COURT:     Mr. Hurtado.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                     122



 1                                      REDIRECT EXAMINATION

 2       BY MR. HURTADO:

 3                 Q.            Confidential Informant, I wanted to ask you

 4       a follow-up question concerning Mr. Bowles' question

 5       on cross-exam about your personal cellphone.                   I think

 6       you indicated that you had an app that ATF gave you

 7       on your phone; is that correct?

 8                 A.            Correct.

 9                 Q.            Do you know whether the ATF ever checked

10       your personal phone?                 Or how did that happen?

11                 A.            I choose the number, my personal line.          I

12       call my family, my loved ones.                 And the work number

13       on there that calls people I knew on the streets

14       records all calls at all times.

15                 Q.            Did you ever use your personal phone

16       without the app when you were working for the ATF?

17                 A.            Yes.

18                 Q.            You did use it?

19                 A.            Yes.   But I told them every time, "This guy

20       told me on my number."                 I text message screen shots

21       at all times to show them what was the discussion

22       about.

23                 Q.            So at all times, your contacts were

24 l     recorded?

25                 A.            Yes.   After they came out with this app,

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                     123



 1       then it changed things.

 2                 Q.            Let me ask you this.        With respect to the

 3       man you know as Primo, who was later identified by

 4       the ATF as Daniel Carmona, would you have ever been

 5       able to contact Primo if the defendant had not given

 6       you his phone number?

 7                 A.            No.

 8                               MR. HURTADO:     Your Honor, I have no further

 9       questions.

10                               THE COURT:     Thank you, Mr. Hurtado.

11                               Anything else, Mr. Bowles?

12                               MR. BOWLES:     No, thank you, Your Honor.

13                               THE COURT:     All right, Mr. Confidential

14       Informant, you may step down.

15                               Is there any reason the confidential

16       informant cannot be excused from the proceedings, Mr.

17       Hurtado?

18                               MR. HURTADO:     No, Your Honor.

19                               THE COURT:     Can he be excused, Mr. Bowles?

20                               MR. BOWLES:     Yes, Your Honor.

21                               THE COURT:     All right.     You're excused from

22       the proceedings.                Thank you for your testimony.

23                               All right, Mr. Hurtado, does the Government

24 l     have its next witness or evidence?

25                               MR. HURTADO:     I apologize, but the

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                     124



 1       Government does not.                   The Government has two

 2       witnesses left, both of whom are coming in at 8:00

 3       today, so I apologize.

 4                               THE COURT:     Well, that apology is not going

 5       to do.           We're at 4:10.          The jury knows it's a two-day

 6       trial.           Are you prepared to rest?            You don't run out

 7       of witnesses, Mr. Hurtado.

 8                               MR. HURTADO:     Yes, sir, Your Honor.      Yes,

 9       Your Honor, the United States rests.

10                               THE COURT:     All right.    Do you have any

11       witnesses or evidence, or do you need to take

12       anything up before the jury -- before we hear from

13       the jury?

14                               MR. BOWLES:     Your Honor, just a motion.

15                               THE COURT:     All right.    Why don't I excuse

16       the jury for a few moments and talk to the lawyers.

17       So we'll be in recess for about 15 minutes.

18                               All rise.     It may take a little longer, so

19       relax.           But I need to talk to the attorneys for a

20       while.

21                               (The jury left the courtroom.)

22                               THE COURT:     All right.    Everyone be seated.

23                               All right.     Mr. Bowles.    Do you have a

24 l     motion to make?

25                               MR. BOWLES:     Your Honor, just for the,

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                   125



 1       record on the distribution counts, Counts 2 and 3, I

 2       think with the Court's instructions I would be moving

 3       for a directed verdict that there is not sufficient

 4       evidence to submit to the jury the distribution

 5       counts.            The evidence in the calls thus far is that

 6       Mr. Leal gave him the name of Jose Casias, the call

 7       was made, and the Court has heard all the calls.

 8                               The best evidence the Government has is

 9       that the defendant gave a number for Mr. Carmona to

10       the confidential informant, who then stated he

11       couldn't have called him without that number.                    That's

12       about the best they could think of.                    But there is

13       insufficient evidence, even from those calls, that

14       Mr. Leal understood the purpose and nature.                    When he

15       first gave him Jose Casias' number, Mr. Casias says,

16       "I push weed," and then the confidential informant

17       turns it to a call about methamphetamine, and then

18       they get to Daniel Carmona.

19                               I don't even think there is enough in the

20       light most favorable that he's distributed or aided

21       and abetted that distributing.                    And I would make the

22       same motion for the record on the conspiracy count.

23                               THE COURT:   All right.     Thank you, Mr.

24 l     Bowles.

25                               Mr. Cairns, do you have response to the

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                 126



 1       motion?

 2                               MR. CAIRNS:   Yes, Your Honor.   I think

 3       there is more than sufficient evidence for this case

 4       to go to the jury.                Again, the defendant is charged

 5       with three crimes.                There is one count of conspiracy,

 6       and there's two counts of distribution.

 7                               With regard to the conspiracy count, as the

 8       Court is well aware, no crime actually has to occur;

 9       that merely the agreement itself is a crime.                  I think

10       there is more than sufficient evidence in these phone

11       calls to indicate that there is an agreement between

12       Mr. Leal, Jose Casias, and Mr. Arreola-Palma, as well

13       as others that are known and unknown to the grand

14       jury.         And I mean, that would include, of course,

15       Daniel Carmona, who ultimately distributes

16       methamphetamine.

17                               Again, once that agreement is sealed, that

18       crime has been committed, the defendants need only

19       take -- or someone only needs to take one step in

20       furtherance of the conspiracy, and I would ask the

21       Court to observe that the actual drug transaction did

22       occur, so that would be a step in furtherance of the

23       conspiracy.

24 l                             Moreover, after the initial information was

25       provided to Mr. Gaspar Leal, he did make a phone call

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                               127



 1       to Jose, and again, that is also a step forward; and

 2       Jose spoke to him.                Again, I understand that the

 3       confidential informant is not a member of the

 4       conspiracy because he's a Government actor, but Jose

 5       spoke to him and said he would try and find a source

 6       of crystal methamphetamine from a girl on Facebook.

 7       That's a substantial step in furtherance of the

 8       conspiracy.                The actors were acting independent of

 9       one another, because obviously, two of them are in

10       jail.         So their role is to help set up the drug

11       transaction while they're incarcerated.                And the role

12       of the people who were outside the jail is to

13       actually consummate the drug transaction.                So there

14       is interdependence among the members of the

15       conspiracy.                So the elements of the conspiracy are

16       met.        In fact, they are actually met twice, once with

17       the initial phone call to Jose Casias, and then once

18       again and then twice when the information is provided

19       to him, provided to defendant Leal, which he uses to

20       contact Daniel Carmona.

21                               So there are actually two conspiracies

22       involved.                Defendant is only charged with conspiracy

23       in one count, but the Court would observe the dates

24 l     in the indictment are from July 21, 2016, and

25       continuing on or about August, 2016.                Again, that

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                               128



 1       covers both conspiracies.                The jury could find that

 2       either conspiracy fits within that timeframe.

 3                               With regard to Counts 2 and 3 of the

 4       indictment, these are distribution counts, but

 5       they're charged pursuant to Title 18 United States

 6       Code section 2, which is aiding and abetting.                  As the

 7       Court's well aware, the defendant need not

 8       participate in the crime himself to be guilty of

 9       aiding and abetting.                He merely needs to help someone

10       else commit the crime, associate himself with

11       criminal activity, have knowledge of the object of

12       the criminal activity as to what the crime involves,

13       at least some knowledge.

14                               I believe all those elements are met by

15       these tape-recorded phone calls.                You know, again,

16       the Government acknowledges Mr. Leal is not there

17       when the transaction occurred, but to be guilty under

18       a theory of aiding and abetting, you need not be

19       there, he need not participate in the transaction.

20       He need only associate himself with it and assist in

21       bringing it about with the knowledge that the

22       objective is to commit a crime.

23                               So I would submit that there is sufficient

24 l     evidence on all three of these counts at least for it

25       to go to the jury, Your Honor.

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                    129



 1                               THE COURT:    All right.   Thank you,

 2       Mr. Cairns.

 3                               Mr. Bowles, do you have anything further?

 4                               MR. BOWLES:    No, Your Honor.

 5                               THE COURT:    Well, I think Mr. Cairns has

 6       outlined well the evidence that supports the counts

 7       that the Government wishes to submit to the jury.                          I

 8       do think there is -- on some of those that Mr. Bowles

 9       specifically mentioned, there is sufficient evidence

10       for a jury to find beyond a reasonable doubt that

11       there was an agreement.                  The fact that then the

12       confidential informant saw the fruits of that

13       conspiracy occurring.                  So I think the three counts of

14       the indictment on the two distribution counts -- I

15       think at least there is sufficient evidence of aiding

16       and abetting.                So I think those should be submitted

17       to the jury, as well.                  So I'm going to deny the

18       motion for a directed verdict and allow the case to

19       proceed to the jury.

20                               Mr. Bowles, do you wish to present evidence

21       or witnesses?

22                               MR. BOWLES:    No, Your Honor.

23                               THE COURT:    All right.   Why don't we do

24 l     this.         Why don't I have -- I want to make one change

25       here, because I think that when we tell the jury that

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                 130



 1       they can't consider the acts of other people, I think

 2       we have to be a little careful with that because we

 3       do have a conspiracy count here, and aiding and

 4       abetting.                So I think we have to rewrite that a

 5       little bit to say they can consider the acts of other

 6       people but only in those two instances.                  So see if

 7       you like the language I've done.                  I've done different

 8       things in the past, but this one -- since in this

 9       case we have both aiding and abetting and conspiracy.

10                               I also put in an accomplice instruction

11       here.         I mean, the Government's case is heavily

12       dependent upon an accomplice.                  So the Tenth Circuit

13       has a pattern instruction on accomplice, and I do

14       think they should be given the cautionary instruction

15       on accomplices.                So let's -- unless somebody thinks

16       otherwise, I would be inclined to include this,

17       because I do think that that should be included.

18                               So if you'll give me just a few moments,

19       I'll print out the jury instructions to you and give

20       you a chance to look at them.                  And then I can also

21       put on the podium the instructions, the changes that

22       I made to the clean set that you have, so that you

23       can rather quickly see what I changed.

24 l                             MR. BOWLES:   Yes, Your Honor.

25                               THE COURT:    Anything we need to discuss

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    131



 1       before we go into recess, so I can get you the

 2       instructions?                Mr. Cairns, Mr. Hurtado?

 3                               MR. CAIRNS:    No, Your Honor.   I'm just

 4       curious as to -- obviously we're a little ahead of

 5       schedule and that's our fault, or my fault, our

 6       fault.           But are we going to be proceeding to closings

 7       today, or are we going to start first thing in the

 8       morning?

 9                               THE COURT:    What's your preference?

10                               MR. CAIRNS:   I would greatly prefer that we

11       start first thing in the morning, Your Honor.                     I'd

12       greatly prefer that.                  I think that both the jurors

13       and the attorneys in the case are tired.                   We've been

14       on our feet -- well, I should say Mr. Hurtado has

15       been on his feet most of the day, and I just feel

16       that it would be better to start first thing in the

17       morning when jurors are fresh and they're able to

18       listen to the closing arguments.

19                               The Court had graciously granted me 40

20       minutes for closing argument, and then Mr. Bowles has

21       30 minutes.                By the time we get through closing

22       arguments, we're going to be well on after 5:30

23       before we finish.                And of course, then the jury has

24 l     to be charged, has to be instructed.

25                               THE COURT:    I think we agreed we would

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                 132



 1       charge before.                So I guess what I was thinking is,

 2       maybe we would charge and then break for the evening,

 3       and then you would start your closings in the

 4       morning.                Does that work for you?

 5                               MR. CAIRNS:    I have no strong objection to

 6       that, Your Honor.                I would say that I would prefer

 7       for the jury to be read their instructions

 8       immediately before closing so that the instructions

 9       are fresh in their mind.                  But they will have copies

10       of the instructions in the room with them, so I don't

11       have a strong view on that one way or the other, if

12       the Court is inclined to instruct them before they go

13       home in order to conserve time and judicial

14       resources, and then we could come back tomorrow and

15       go ahead and go into closings, because they will have

16       copies of the instructions with them in the jury

17       room.

18                               So I don't have a strong preference as to

19       that one way or the other.                  But generally, my weak

20       preference is:                I prefer them to be instructed right

21       before closing.                But again, I understand the Court is

22       trying to conserve its own time and the time of the

23       jurors who are here.                  I understand that.

24 l                             MR. BOWLES:    I think we should instruct

25       them tonight.

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    133



 1                               THE COURT:    Let's see if we can.   I want to

 2       give you a chance to look at these instructions.

 3       They're largely what you've seen and agreed to, but I

 4       have pecked at them a little bit, and I want to make

 5       sure that you get a chance to look them over, the

 6       accomplice one, what I've done on this one with, they

 7       shouldn't consider anybody else except on the

 8       conspiracy; and aiding and abetting, I think that one

 9       needs to be tinkered with a little bit, and the Tenth

10       Circuit comment notes.                  So take a look at it.     If

11       they're ready to go, I think we can give them and

12       then rest for the evening, and you'd prefer to start

13       your closings in the morning?

14                               MR. BOWLES:   Yes, I think Mr. Cairns is

15       right.           If the Court will allow that, we start in the

16       morning.                I think everybody -- it went pretty good

17       today.

18                               THE COURT:    Let's see if we can get them

19       instructed.                If we can't, we can't.    But let me see

20       if we can.                So let me go back here.    And anything

21       else we need to discuss before we take our recess,

22       Mr. Cairns?

23                               MR. CAIRNS:   No, only if I'm going to have

24 l     an opportunity to go to the men's room.

25                               THE COURT:    Yeah, we're going to go into

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                   134



 1       recess.            Let me see if I can get you a set.

 2                               (The Court stood in recess.)

 3                               THE COURT:    All right.   We'll go back on

 4       the record.                I handed you the jury instructions as

 5       much as I could work on them, as well.                    I put here on

 6       the podium, if you want to look.                   These are the

 7       changes that were made.                  There were a few more

 8       changes made in the footnotes, but not in the text.

 9                               So if you want to look rather quickly at

10       what changes were made from the one that you got this

11       morning, there they are, if that helps you.

12                               And Mr. Bowles, when I reached over and put

13       yours, Mr. Leal wanted to shake my hand, and I just

14       didn't want to have any contact with him while you

15       were out of the room.                  But it's not that I don't want

16       to shake hands with him.                  I just didn't want to have

17       any contact with him.

18                               MR. BOWLES:    Yes, Your Honor.

19                               (A discussion was held off the record.)

20                               THE COURT:    Back on the record.    I did not

21       include the similar acts instruction because we

22       cleaned all that up with concessions on the 404(b),

23       and I didn't think that we ought to highlight

24 l     anything else.                Do you agree with that, Mr. Bowles?

25                               MR. BOWLES:    I do.

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                     135



 1                               THE COURT:     Do you agree with that, Mr.

 2       Hurtado?

 3                               MR. HURTADO:     Yes, sir.

 4                               THE COURT:     So I kept that one out.

 5                               Mr. Cairns, Mr. Hurtado, do you want to

 6       look at the podium there?                   Will that help you any to

 7       see what I changed from the set you got this morning?

 8                               If y'all will give me liberty on the

 9       footnotes, I won't show you everything I do on the

10       footnotes.                Those are just to kind of to make sure

11       that down the road you and the Tenth Circuit know

12       where I get this stuff.                   Do we need expert witness

13       testimony at all now?

14                               MR. HURTADO:     No, sir.

15                               MR. CAIRNS:     We didn't have any expert

16       witnesses.

17                               MR. BOWLES:     He did talk briefly about the

18       reason he used coded language.

19                               THE COURT:     Shall I put Mr. Ramos in there

20       on that?

21                               MR. HURTADO:     Sure.

22                               THE COURT:     So you want to take that

23       instruction and put -- I'm sorry.                    What was his first

24 l     name?

25                               MR. HURTADO:     Michael.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                       136



 1                               THE COURT:     Can I just put him?

 2                               MR. HURTADO:     Yes.

 3                               THE COURT:     I think that description of him

 4       talking about drug trafficking.

 5                               MR. BOWLES:     Yes.

 6                               (A discussion was held off the record.)

 7                               THE COURT:     All right.     Why don't we go on

 8       the record.                If you need more time on any particular

 9       one, we can come back to that.                      But let me just kind

10       of go through these, the set I have, and see if you

11       have any changes, suggestions, comments, or

12       objections you need to make.                     If I don't hear

13       anything I'll keep going.                      Instruction number 1,

14       instruction number 2, instruction number 3.

15                               MR. CAIRNS:     Your Honor, I'm sorry, let me

16       catch up with you.

17                               THE COURT:     All right.     Take your time.

18                               MR. CAIRNS:     Instruction number 1,

19       instruction number 2, instruction number 3.

20                               THE COURT:     Number 4, I'll need to take out

21       some of this.                "During the trial I did not let you

22       hear the answers."                   That one is probably true.         I

23       sustained some objections.                      I didn't order anybody to

24 l     disregard things or struck anything from the record.

25                               So what I would suggest is:        I take out the

     SANTA FE OFFICE                                                                    MAIN OFFICE
     119 East Marcy, Suite 110                                               201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                       Albuquerque, NM 87102
     (505) 989-4949                                                                      (505) 843-9494
     FAX (505) 820-6349                                                            FAX (505) 843-9492
                                                                                        1-800-
                                                                                           800-669-
                                                                                               669-9492
                                                                            e-mail: info@litsupport.com
                                                                                     137



 1       second sentence and unbold the rest of it.                    Would

 2       that work for everybody?                   Would that work for you,

 3       Mr. Cairns?

 4                               MR. CAIRNS:     Yes, Your Honor.

 5                               THE COURT:     Does that work for you,

 6       Mr. Bowles?

 7                               MR. BOWLES:     Yes, Your Honor.

 8                               THE COURT:     Number 5 is pretty stock.

 9       Number 6.                You had a separate instruction.      The Tenth

10       does it, too.                I just used the one that they had, the

11       paragraph.                "Mr. Leal did not testify."      Just put it

12       in there.

13                               Then on 7, we're going to put -- is Mr.

14       Ramos ATF Special Agent?

15                               THE WITNESS:     Yes.

16                               THE COURT:     So it will be just Michael

17       Ramos.

18                               Number 8 is my informant instruction, but

19       it's based on the Tenth, just that two paragraphs.

20                               MR. CAIRNS:    Your Honor, I don't think that

21       the paragraph on accomplice liability is applicable

22       here.         There was no testimony from an accomplice.

23       There is only testimony from an informant.

24 l                             THE COURT:     I don't see the accomplice

25       language.                Do you?

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                     138



 1                               MR. CAIRNS:     It's at the very beginning of

 2       the instruction.                It says, "The accomplice/informant

 3       immunity."                The very first paragraph says, "An

 4       accomplice is someone who joined" --

 5                               THE COURT:     Are you looking at the typed

 6       version, Mr. Cairns?

 7                               MR. BOWLES:     That's not what's in the

 8       instructions.

 9                               THE COURT:     Look at number 8, the typed

10       version.

11                               MR. CAIRNS:     Okay.   Wait a second.   I may

12       not have that.                Let me look real quick.

13                               THE COURT:     Mr. Hurtado, you have the clean

14       copy I gave you?

15                               MR. HURTADO:     Yes.   I thought I had given

16       it to Mr. Cairns.

17                               MR. CAIRNS:     This has the language omitted

18       as to accomplice liability, so I apologize to the

19       Court.

20                               THE COURT:     Does that look okay, then, to

21       you?

22                               MR. CAIRNS:     Yes, Your Honor.

23                               THE COURT:     All right.   Number 9 is the

24 l     transcript language in the indictment.                     11 is the

25       conspiracy count.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                        139



 1                               MR. CAIRNS:     Your Honor, if I might have

 2       just a moment on that count, there are two things

 3       with regard to the conspiracy count.                         First of all,

 4       the Government would request a lesser included

 5       instruction as well as to Title 21, section 846.                             The

 6       lesser included would be -- would regard paragraph --

 7       element number 5.                "The overall scope of the

 8       conspiracy involved at least 50 grams and more of

 9       methamphetamine."                I would request a lesser included

10       instruction simply that the overall conspiracy

11       involved methamphetamine.                   I believe that the law

12       permits for a lesser included instruction.

13                               THE COURT:     Any objection to that,

14       Mr. Bowles?

15                               MR. BOWLES:     Well, I think they may need a

16       special verdict finding.

17                               THE COURT:     Well, they have one.

18                               MR. BOWLES:     They do?     Okay.

19                               THE COURT:     But we'll have to -- we'll

20       probably need to modify the -- all right.                         Let me see

21       if I can find it.                It's 133.     So what do I call this?

22       What do I call it?                   Conspiracy --

23                               MR. CAIRNS:     To distribute methamphetamine,

24 l     and it would simply say that if the --

25                               THE COURT:     Conspiracy to distribute

     SANTA FE OFFICE                                                                     MAIN OFFICE
     119 East Marcy, Suite 110                                                201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                        Albuquerque, NM 87102
     (505) 989-4949                                                                       (505) 843-9494
     FAX (505) 820-6349                                                             FAX (505) 843-9492
                                                                                         1-800-
                                                                                            800-669-
                                                                                                669-9492
                                                                             e-mail: info@litsupport.com
                                                                                   140



 1       methamphetamine?

 2                               MR. CAIRNS:     Yes, Your Honor.

 3                               THE COURT:    The difference between these

 4       two offenses is that to convict the defendant of

 5       conspiracy to distribute methamphetamine, the

 6       Government does not have to prove -- what do you want

 7       it to say?                The amount?

 8                               MR. CAIRNS:     The amount, any particular

 9       amount of methamphetamine.

10                               THE COURT:    Any particular amount.

11                               (A discussion was held off the record.)

12                               MR. CAIRNS:     Your Honor, I'm sorry, I hate

13       to be causing additional issues.                   I'm just worried a

14       little bit about maybe potential appellate issues.

15       There are potentially two conspiracies that occurred

16       during the timeframe that is charged in the

17       indictment.                They're actually separate conspiracies

18       involving separate individuals.                   I believe that we

19       may need a Richardson instruction with regard to the

20       two conspiracies, that essentially that the jury can

21       find that either one conspiracy existed or the other

22       conspiracy existed, or that both, but they must be

23       unanimously --

24 l                             THE COURT:    Why don't you write out what

25       you want.                I don't really know what you're talking

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                   141



 1       about.

 2                               MR. CAIRNS:     It would be a unanimity of --

 3                               THE COURT:     Unanimity of theory?

 4                               MR. CAIRNS:     Yes.   And I believe there is a

 5       Tenth Circuit pattern -- no, actually, I think you

 6       have one, Your Honor, you've used before.

 7                               THE COURT:     There's a unanimity, but it's

 8       going to take some work.

 9                               MR. BOWLES:     Judge, I don't know what the

10       evidence -- I don't know what we're referring to

11       here, why we have two conspiracies now within one

12       indictment.

13                               MR. CAIRNS:     Well, again, because of the

14       timeframe, the jury could find that the initial phone

15       conversation that postdates Castillo's and

16       information provided by defendant Leal to the

17       confidential informant -- that that existed as a

18       separate conspiracy.                   They could find, then, that

19       there is another conspiracy that arises during the

20       phone call with Arreola-Palma and with information

21       that's provided to the confidential informant about

22       Mr. Daniel Carmona.                   So there are actually two

23       potential -- based on the indictment and the

24 l     timeframe, there is a potential for them to find two

25       conspiracies in existence in the timeframe, which

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                  142



 1       would be fine.                They could find there are two

 2       conspiracies.                They can also find that there was one

 3       conspiracy, but they need to agree unanimously that

 4       one or the other existed.                   They need to have a --

 5                               THE COURT:     Well, mark up what you want and

 6       let's let Mr. Bowles and I look at it.

 7                               Mr. Hurtado, while Mr. Cairns is working on

 8       that, tell me what changes now need to be made to

 9       Count 1 of the verdict form to account for the lesser

10       included offense.

11                               MR. HURTADO:     So Your Honor, to answer the

12       Court's question, given the way the verdict form

13       reads currently, we have Count 1, Count 2, and Count

14       3.      So the United States would add a Count 4 at the

15       bottom to include the lesser included offense for the

16       conspiracy.

17                               MR. CAIRNS:     And that would be contingent

18       upon them failing to reach a verdict as to Count 1.

19                               THE COURT:     Well, why don't you work on it.

20       We need language from the Government.                   You're making

21       a lot of changes this evening that you didn't submit

22       to the Court.                So I need language.

23                               MR. CAIRNS:     I've got some suggested

24 l     language, Your Honor.

25                               THE COURT:     This would be the lesser

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    143



 1       included charge.

 2                               MR. CAIRNS:    I'm sorry, this is the

 3       language that I wrote out.                  I believe Mr. Bowles and

 4       I have agreed on that.

 5                               THE COURT:    Take a look at my language.          I

 6       was doing that when I was waiting for your unanimity.

 7                               MR. CAIRNS:    We can't agree on that.       And

 8       I'll withdraw that.

 9                               MR. BOWLES:    I like this instruction,

10       Judge.

11                               THE COURT:    Are you okay with your lesser

12       included?

13                               MR. BOWLES:    On the lesser included?

14                               THE COURT:    Here is the language I put on

15       the special verdict forms.                  Take a look at that.

16                               MR. BOWLES:    That's what I was thinking,

17       too, in the same Count 1.

18                               THE COURT:    See if that would work.

19                               MR. BOWLES:    Yeah, I was thinking the same

20       on the Count 1.

21                               MR. CAIRNS:    Yeah, that works for me.

22                               MR. BOWLES:    Yeah, I like both of these.

23                               THE COURT:    Are you okay on the lesser

24 l     included?

25                               MR. BOWLES:    Yes, sir.

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    144



 1                               MR. CAIRNS:    If we can't reach an

 2       agreement, I might just withdraw that.                    To be honest

 3       with you, I'm concerned about the record on appeal.

 4       I mean, we can't reach an agreement on that.

 5                               THE COURT:    Are you going to argue to the

 6       jury there are two conspiracy --

 7                               MR. CAIRNS:    Well, I mean, I think there is

 8       evidence of two.

 9                               THE COURT:    I think you solve it by picking

10       one and going with that, and then you don't have two

11       theories going to the jury.                  Pick the one you like.

12                               MR. CAIRNS:    I think I can do that.     I

13       think that's fair to Mr. Bowles.                   I think that's

14       fair, so I'll pick one.

15                               THE COURT:    So you withdraw the unanimity,

16       and we'll just pick one theory and go with that?

17                               MR. BOWLES:    This looks good.    Thanks.

18                               THE COURT:    All right.   Let's take a look

19       and see if we have anything else that we need to go

20       with.         Then instruction number 13 is the one for

21       Counts 2 and 3.                Instruction number 14 is the aiding

22       and abetting.                Did you like the way I did 15, "Except

23       where you're expressly charged otherwise herein in

24 l     the instruction," that probably should be an S,

25       "instructions on fix conspiracy and aiding and

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    145



 1       abetting"?

 2                               MR. BOWLES:    I do.   And it links back to

 3       the instructions, so I think that makes sense.

 4                               MR. CAIRNS:    I'm sorry.     Where are we, Your

 5       Honor?

 6                               THE COURT:    We're on 15.     I had to modify

 7       that, since you're going to the jury on conspiracy

 8       and aiding and abetting.                  I can't tell them to just

 9       ignore everybody else, because they're going to be

10       determining it.                So Ms. Whitten, will you on 15 put

11       "expressly charged here in the instructions on

12       conspiracy and aiding and abetting"?

13                               MR. CAIRNS:    I'm sorry, I've got a bunch of

14       paperwork up here.

15                               THE COURT:    So on your clean set of 15,

16       last two lines, "whether Mr. Leal has been proved

17       guilty of the crime charged," and this is what I

18       added, "except when you are expressly charged

19       otherwise herein in the instructions on conspiracy,

20       and aiding and abetting."

21                               MR. CAIRNS:    Yes, Your Honor.     I have no

22       objection to that.

23                               THE COURT:    All right.     Instruction 16 is

24 l     just punishment.                17 is -- I think that's pretty much

25       the Government's instruction.

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    146



 1                               MR. CAIRNS:    Yes, Your Honor, that's what

 2       we submitted.

 3                               THE COURT:    Can you think of any other

 4       suggestions or comments or objections you need to

 5       make, Mr. Cairns?

 6                               MR. CAIRNS:    No.   I just want to thank the

 7       Court for its patience with me.                    I'm sorry for the

 8       requested modifications.

 9                               THE COURT:    All right.    But anything else?

10                               MR. CAIRNS:    No, Your Honor.

11                               THE COURT:    How about you, Mr. Bowles?

12                               MR. BOWLES:    No, Your Honor.    I did want to

13       note for the record that I do agree with the Court's

14       instruction 13, and we are giving them a new verdict

15       form which includes Count 1 and includes the

16       alternatives.

17                               THE COURT:    All right.    Any other

18       suggestions, comments, objections you to need make?

19                               MR. BOWLES:    I do not, Your Honor.    I would

20       kind of withdraw my request to instruct them tonight.

21       But whatever the Court wants to do.                    But I didn't

22       realize it's now 5:10.

23                               THE COURT:    I think if nobody has any other

24 l     changes or comments or suggestions, I think it takes

25       me about 20 minutes to read a set like this, so I

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    147



 1       think we'll be in good shape.                   Let's see if I can get

 2       you a set and see what time it is.

 3                               MR. BOWLES:    Yes, sir.

 4                               THE COURT:     Probably what I'll do -- do you

 5       want to go ahead and get the jury lined up?                     I will

 6       give you a set and put it over here, and then

 7       Ms. Whitten will bring your sets.                   In the beginning,

 8       they'll all be the same.

 9                               (A discussion was held off the record.)

10                               THE COURT:     Mr. Bowles, when the jury comes

11       in, the first thing I will do is ask you whether you

12       have any witness or evidence you want to put on and

13       you can say you rest.

14                               All right.     On your sets, they're printing.

15       When Ms. Whitten gets a set, she'll bring it to you,

16       Mr. Cairns, Mr. Hurtado.                   You'll get the first set, a

17       clean one.                There it is.     Mr. Bowles, she'll bring

18       you a set.

19                               MR. BOWLES:    Thank you, Your Honor.

20                               THE COURT:     But the first few are all the

21       same.

22                               All right.     Anything we need to discuss

23       before we bring the jury in?                   Mr. Hurtado,

24 l     Mr. Cairns?

25                               MR. HURTADO:     No, sir.

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    148



 1                               THE COURT:    How about you, Mr. Bowles?

 2                               MR. BOWLES:    No, Your Honor.

 3                               THE COURT:    All right.   All rise.

 4                               (The jury entered the courtroom.)

 5                               THE COURT:    All right.   Everyone be seated.

 6                               All right, Mr. Bowles, does Mr. Leal have

 7       any witnesses or evidence he wishes to present?

 8                               MR. BOWLES:    Your Honor, we rest.

 9                               THE COURT:    All right.   Thank you,

10       Mr. Bowles.

11                               All right, I'm going to instruct you

12       tonight, and then I'll let you go.                   So we're not

13       going to be here late tonight, but I will instruct

14       you, and then we'll have closing arguments in the

15       morning, and then I'll have a few more instructions

16       before you begin your deliberations.

17                               (The jury was instructed.)

18                               THE COURT:    Let me see counsel up here at

19       the bench for a moment.

20                               (The following proceedings were held at the

21       bench.)

22                               THE COURT:    Any objections to the charge or

23       any additional charges other than what we have

24 l     already discussed, Mr. Cairns?

25                               MR. CAIRNS:    No, Your Honor.

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    149



 1                               THE COURT:    How about you, Mr. Bowles?

 2                               MR. BOWLES:    Your Honor, there is no

 3       objection.                I think at one point -- and it's not a

 4       big deal -- but on instruction 15, I think this Court

 5       said, in the middle, it says, "Knowledge of the

 6       underlying criminal act and intended to --"

 7                               THE COURT:    What did I say?

 8                               MR. BOWLES:    I think you said "or intended

 9       to help him."

10                               THE COURT:    Which one is that?

11                               MR. BOWLES:    That's instruction 15.

12                               THE COURT:    15.

13                               MR. BOWLES:    But it's not a big deal.

14                               THE COURT:    What did I say instead of

15       "and"?

16                               MR. BOWLES:    I believe you said "or."        I

17       was closely watching, but I don't think it's a big

18       deal.

19                               THE COURT:    Why don't we put it just right

20       back up.

21                               Ms. Bevel, can you put up 15 again, just

22       instruction 15?

23                               (The following proceedings were held in

24 l     open court.)

25                               THE COURT:    All right.   Ms. Bevel is going

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                   150



 1       to put number 15, and I just want to make sure I read

 2       this correctly.                You see in the middle it says,

 3       "First:            Someone else committed the charged crime,"

 4       and it says "and."                   Just to make sure that I doesn't

 5       say "or" there instead of "and."                   So you've got to

 6       find both those elements.

 7                               All right.     Let me see counsel.

 8                               (The following proceedings were held at the

 9       bench.)

10                               THE COURT:     Any other objections to the

11       charge or any additional charges other than what

12       we've already discussed?

13                               MR. CAIRNS:     No, Your Honor.

14                               THE COURT:     How about you?

15                               MR. BOWLES:     No, Your Honor.

16                               THE COURT:     I propose this -- I didn't make

17       this the defendant.                   I propose to make this

18       "Mr. Leal" on instruction number 18; is that all

19       right?

20                               MR. CAIRNS:     Yes, Your Honor.

21                               MR. BOWLES:     Yes.

22                               THE COURT:     And I'd rather take that out,

23       "expert."                I don't think that's in the pattern

24 l     instructions.                So I'd rather "you've heard the

25       opinion testimony."

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                    151



 1                               MR. CAIRNS:    That's fine.

 2                               MR. BOWLES:    All right.

 3                               THE COURT:    So we'll make that one.

 4                               Oh, I just want to unbold that and put

 5       "he."         Does that work for everybody?

 6                               MR. CAIRNS:    Yes.

 7                               MR. BOWLES:    Yes.

 8                               THE COURT:    Anything else?    I'll send them

 9       home and let y'all do closings tomorrow.

10                               (The following proceedings were held in

11       open court.)

12                               THE COURT:    All right.    So we're going to

13       let you go for the evening.                   Since this is our first

14       overnight break in the trial, I want to remind you of

15       a few things that are especially important.                     Until

16       the trial is completed, you're not to discuss this

17       case with anyone, whether it's members of your

18       family, people involved in the trial, or anyone else.

19       And this includes your fellow jurors.                    If y'all got

20       friendly during the day, don't start emailing each

21       other tonight.

22                               If anyone approaches you and tries to

23       discuss the trial with you, please let me know about

24 l     it immediately.

25                               Also, you must not read or listen to any

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                152



 1       news reports about the trial or get on the internet

 2       and do any research for purposes of this case.                   And

 3       finally, remember that you must not talk about

 4       anything with any person who is involved in the

 5       trial, even if it doesn't have anything to do with

 6       the trial.

 7                               If you need to speak with me, simply give a

 8       note to one of the court security officers or Ms.

 9       Bevel.

10                               We're moving along.   You may hear these a

11       little bit tomorrow.                But if I don't remind you of

12       them, do keep them in mind when we take breaks

13       tomorrow.

14                               I appreciate your hard work and all you've

15       done for us today.                You've been a good group to work

16       with and I appreciate you very much.                 Be safe on your

17       travels, and we will see you at 8:30 in the morning.

18       I don't anticipate too much, but you might have to

19       wait a second while we're getting adjusted here.                     But

20       try to be in the jury room at 8:30, and Ms. Bevel

21       will come in and check on you in the morning and

22       maybe have some goodies for you.                 So if you do have

23       to wait, you've got a little bit to eat there.

24 l                             So we'll see you in the jury room at 8:30.

25       Y'all have a good evening.                I appreciate your hard

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                     153



 1       work.         All rise.

 2                               (The jury left the courtroom.)

 3                               THE COURT:     All right.     Ms. Whitten will

 4       run off copies, if you want them tonight before you

 5       go so you'll have them to work in your closings.                          If

 6       not, they'll be here in the morning.                      You can take a

 7       look at them.                We'll make those three changes.

 8                               Is there anything else we need to discuss,

 9       Mr. Hurtado?

10                               MR. HURTADO:     No, Your Honor.

11                               THE COURT:     How about you, Mr. Bowles?

12                               MR. BOWLES:     No, Your Honor.     May we leave

13       this?

14                               THE COURT:     You may.     I don't think anybody

15       is going to be in here.                   Y'all have a good evening.

16       I appreciate your hard work.

17                               (The Court stood in recess.)

18

19

20

21

22

23

24 l

25

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
